Exhibit 10.1

 

AMENDED AND RESTATED

LIMITED LIABILITY LIMITED PARTNERSHIP AGREEMENT

 

OF

 

CNL INCOME GW PARTNERSHIP, LLLP

 

Dated: As of October 11, 2005



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

ARTICLE 1 FORMATION AND AMENDMENT    1

    Section 1.1

   Organization    1

    Section 1.2

   Agreement; Effect of Inconsistencies with Act    2

    Section 1.3

   Name    2

    Section 1.4

   Effective Date    2

    Section 1.5

   Term    2

    Section 1.6

   Certificate of Limited Partnership; Statement of Qualification    2

    Section 1.7

   Registered Agent and Office    2

    Section 1.8

   Principal Place of Business    3

    Section 1.9

   Foreign Qualifications    3

    Section 1.10

   Partner’s Qualifications    3 ARTICLE 2 DEFINITIONS    3

    Section 2.1

   General Interpretive Principles    3

    Section 2.2

   Defined Terms    4 ARTICLE 3 BUSINESS, PURPOSES AND POWERS    15

    Section 3.1

   Business and Purposes    15

    Section 3.2

   Powers    15

    Section 3.3

   Limitations on Scope of Business    17

    Section 3.4

   Separate Existence    17 ARTICLE 4 PARTNERS, CAPITAL CONTRIBUTIONS AND
FINANCING    21

    Section 4.1

   Identity of Partners and Percentage Interests    21

    Section 4.2

   Initial Capital Contributions and Related Distributions    21

    Section 4.3

   Additional Capital Contributions    23

    Section 4.4

   Capital Accounts    24

    Section 4.5

   Return of Capital Contributions    25

    Section 4.6

   No Third Party Beneficiary Rights    25

    Section 4.7

   Earn Out Provisions    25

    Section 4.8

   First Mortgage Loan; Distribution of Proceeds    26 ARTICLE 5 ALLOCATIONS AND
DISTRIBUTIONS    27

    Section 5.1

   Distributions    27

    Section 5.2

   Determination of Items of Income, Gain, Deduction and Loss    29

    Section 5.3

   General Allocation of Profit and Loss    30

    Section 5.4

   Income Tax Elections    30

    Section 5.5

   Income Tax Allocations    30

    Section 5.6

   Transfers During Fiscal Year    30

    Section 5.7

   Allocations Regarding Contributed Property    31

    Section 5.8

   Tax Matters Partner    31

 

i



--------------------------------------------------------------------------------

    Section 5.9    Election to be Taxed as Partnership    32     Section 5.10   
Assignees Treated as Partners    32     Section 5.11    Regulatory Compliance   
32     Section 5.12    Allocations and Distributions to CNL Partners    32

ARTICLE 6 RIGHTS AND DUTIES OF PARTNERS

   32     Section 6.1    Management    32     Section 6.2    Liability of
Partners    32     Section 6.3    Indemnification    33     Section 6.4    Major
Decisions    33     Section 6.5    General Partner Compensation    35
    Section 6.6    Signing of Documents    35     Section 6.7    Right to Rely
on Authority of General Partner    36     Section 6.8    Outside Activities   
36     Section 6.9    Limitations on Powers of Partners    37     Section 6.10
   Prohibition Against Partition; Distribution in Kind    37     Section 6.11   
Hotel Manager    37     Section 6.12    License Agreements    37 ARTICLE 7 BOOKS
OF ACCOUNT AND REPORTS; ACCESS TO RECORDS    38     Section 7.1    Books and
Records    38     Section 7.2    Banking    38     Section 7.3    Reports to
Partners    38     Section 7.4    Accountants    38 ARTICLE 8 TRANSFERS OF
PARTNERSHIP INTERESTS AND ECONOMIC RIGHTS    39     Section 8.1    Partner’s or
Assignee’s Right to Transfer    39     Section 8.2    Conditions of Transfer   
39     Section 8.3    Partners’ Rights of First Offer and First Refusal    39
    Section 8.4    Transfer as Security    41     Section 8.5    Non-Complying
Transfers Void    41     Section 8.6    CNL LP Buy-Out Right    41
    Section 8.7    GW LP Put Right    42     Section 8.8    Appraisal Procedure
   42     Section 8.9    Sale by CNL Partners    44     Section 8.10    Tag
Along Right    44     Section 8.11    Affiliated Partners    45 ARTICLE 9
ADMISSION OF ASSIGNEES    45     Section 9.1    Rights of Assignees    45
    Section 9.2    Admission of Assignee as a Partner    45     Section 9.3   
Admission of Permitted Transferee as Partner    45 ARTICLE 10 DEFAULT AND
REMEDIES    46     Section 10.1    Events of Default    46     Section 10.2   
Adjustment of Percentage Interests    47

 

ii



--------------------------------------------------------------------------------

    Section 10.3   

Deemed Priority Loan

   47     Section 10.4   

Dells Attraction Addition Default

   48     Section 10.5   

Remedies

   48 ARTICLE 11 (INTENTIONALLY DELETED)    48 ARTICLE 12 SALE OF PROPERTY    48
    Section 12.1   

Partner’s Right to Make Proposed Offer or to Obtain Third Party Offer.

   48     Section 12.2   

Responding Partner’s Option to Purchase

   49     Section 12.3   

Sale of Hotel Property

   49     Section 12.4   

Exceptions

   50     Section 12.5   

Bona Fide Third Party Offer

   50     Section 12.6   

Cash Price

   50 ARTICLE 13 DISSOLUTION OF PARTNERSHIP    50     Section 13.1   

Events Causing Dissolution

   50     Section 13.2   

Winding Up

   51     Section 13.3   

Application of Assets in Winding Up

   51     Section 13.4   

Negative Capital Accounts

   51     Section 13.5   

Termination

   51 ARTICLE 14 MISCELLANEOUS PROVISIONS    52     Section 14.1   

Notices

   52     Section 14.2   

Integration

   53     Section 14.3   

Governing Law

   54     Section 14.4   

Binding Effect

   54     Section 14.5   

Jurisdiction and Venue

   54     Section 14.6   

Jury Trial Waiver

   54     Section 14.7   

Counterparts

   54     Section 14.8   

Incorporation of Recitals

   54

 

iii



--------------------------------------------------------------------------------

CNL INCOME GW PARTNERSHIP, LLLP

AMENDED AND RESTATED

LIMITED LIABILITY LIMITED PARTNERSHIP AGREEMENT

 

THIS AMENDED AND RESTATED LIMITED LIABILITY LIMITED PARTNERSHIP AGREEMENT (this
“Agreement”) is made and entered into as of October 11, 2005 (the “Effective
Date”), by and among (i) CNL INCOME GW GP, LLC, a Delaware limited liability
company (“CNL GP” or “General Partner”), (ii) CNL INCOME PARTNERS, LP, a
Delaware limited partnership (“CNL LP”), and (iii) GREAT BEAR LODGE OF WISCONSIN
DELLS, LLC, a Delaware limited liability company (“GW LP”).

 

RECITALS

 

A. CNL LP, GW LP, Great Bear Lodge of Sandusky, LLC, a Delaware limited
liability company that is an Affiliate of GW LP (“Wolf Sandusky”), and Great
Wolf Resorts, Inc., a Delaware corporation that is an Affiliate of GW LP (“Great
Wolf Resorts”), entered into that certain Venture Formation and Contribution
Agreement dated as of October 3, 2005 (the “Formation Agreement”), which
provides for, among other things, the formation of a limited liability limited
partnership in Delaware to be known as CNL Income GW Partnership, LLLP (the
“Partnership”) and the execution of this Agreement.

 

B. Pursuant to the Formation Agreement, the Partnership was formed by its
original general partner, Wolf Sandusky, and its original limited partners, GW
LP and Wolf Sandusky.

 

C. Pursuant to the Formation Agreement and as of the Effective Date, (i) CNL GP
has acquired the entire general partner partnership interest in the Partnership
of Wolf Sandusky, and (ii) CNL LP has acquired the entire limited partner
partnership interest in the Partnership of Wolf Sandusky and a portion of the
limited partner partnership interest in the Partnership of GW LP.

 

D. In connection with the transactions contemplated in the Formation Agreement,
the parties hereto desire to enter into this Agreement for the purpose of
setting forth in writing the terms and provisions of their agreements as to the
Partnership.

 

NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements herein contained, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, CNL GP, CNL LP and GW
LP agree as follows:

 

ARTICLE 1

FORMATION AND AMENDMENT

 

Section 1.1 Organization. The Partnership was organized as a Delaware limited
liability limited partnership pursuant to the Act.



--------------------------------------------------------------------------------

Section 1.2 Agreement; Effect of Inconsistencies with Act. The Partners agree to
the terms and conditions of this Agreement, as it may from time to time be
amended, supplemented or restated according to its terms. The Partners intend
that this Agreement, the Formation Agreement, the Development Agreement, and any
other agreements to be entered into pursuant to the Formation Agreement, shall
be the sole source of the agreement among the parties, and, except to the extent
a provision of this Agreement expressly incorporates federal income tax rules by
reference to sections of the Code or Regulations or is expressly prohibited or
ineffective under the Act, this Agreement shall govern, even when inconsistent
with, or different than, the provisions of the Act or any other law. To the
extent any provision of this Agreement is prohibited or ineffective under the
Act, this Agreement shall be considered amended to the smallest degree possible
in order to make such provision effective under the Act. If the Act is
subsequently amended or interpreted in such a way as to validate a provision of
this Agreement that was formerly invalid, such provision shall be considered to
be valid from the effective date of such interpretation or amendment. Each
Partner shall be entitled to rely on the provisions of this Agreement, and no
Partner shall be liable to the Partnership or to any other Partner for any
action or refusal to act taken in good faith reliance on this Agreement. The
Partners and the Partnership agree that the duties and obligations imposed on
the Partners as such shall be those set forth in this Agreement, which is
intended to govern the relationship among the Partnership and the Partners,
notwithstanding any provision of the Act or common law to the contrary.

 

Section 1.3 Name. The name of the Partnership shall be “CNL Income GW
Partnership, LLLP” and such name shall be used at all times in connection with
the conduct of the Partnership’s business.

 

Section 1.4 Effective Date. This Agreement shall become effective as of the date
set forth in the first paragraph on page 1 of this Agreement.

 

Section 1.5 Term. The Partnership shall have perpetual existence and shall
continue until the Partnership is dissolved and its affairs wound up in
accordance with this Agreement and the Act.

 

Section 1.6 Certificate of Limited Partnership; Statement of Qualification. On
October 7, 2005, a Certificate of Limited Partnership for the Partnership was
filed with the Secretary of State pursuant to the Act. On that date, a Statement
of Qualification for the Partnership was also filed with the Secretary of State
pursuant to the Act qualifying the Partnership as a limited liability limited
partnership under the Act. On the Effective Date, a Certificate of Amendment to
the Certificate of Limited Partnership was filed with the Secretary of State
pursuant to the Act to reflect the change in the general partner of the
Partnership described in the Recitals above. The General Partner shall take all
other actions deemed by it to be necessary or appropriate from time to time to
comply with all applicable requirements for the operation and, when appropriate,
termination of the Partnership as a limited liability limited partnership under
the Act.

 

Section 1.7 Registered Agent and Office. The Partnership’s registered agent for
service of process and registered office in the State of Delaware shall be that
Person and location reflected in the Certificate. The General Partner may, from
time to time, change the registered

 

2



--------------------------------------------------------------------------------

agent or office through appropriate filings with the Secretary of State. If the
registered agent ceases to act as such for any reason or the registered office
shall change, the General Partner shall promptly designate a replacement
registered agent or file a notice of change of address, as the case may be.

 

Section 1.8 Principal Place of Business. The Partnership’s principal place of
business shall be located at c/o CNL Income Properties, Inc., CNL Center at City
Commons, 450 South Orange Avenue, Orlando, Florida 32801-3336. The General
Partner may change the location of the Partnership’s principal place of business
from time to time; provided that the General Partner shall provide notice of
such change to each of the Limited Partners. The General Partner shall make any
filing and take any other action required by applicable law in connection with
the change and shall give notice to all Partners of the new location of the
Partnership’s principal place of business promptly after the change becomes
effective. The General Partner may establish and maintain additional places of
business for the Partnership.

 

Section 1.9 Foreign Qualifications. The Partnership shall qualify to do business
as a foreign limited partnership in each jurisdiction in which the nature of its
business requires such qualification. The General Partner may select any Person
permitted by applicable law to act as registered agent for the Partnership in
each jurisdiction in which it is qualified to do business, and may replace any
such Person from time to time.

 

Section 1.10 Partner’s Qualifications. Each Partner shall maintain its
respective existence and good standing under the laws of its state of formation,
and its qualification to do business in such jurisdictions where such
qualifications are required.

 

ARTICLE 2

DEFINITIONS

 

Section 2.1 General Interpretive Principles. For purposes of this Agreement,
except as otherwise expressly provided or unless the context otherwise requires,
(i) the terms defined in this Article have the meanings assigned to them in this
Article and include the plural as well as the singular, and the use of any
gender herein shall be deemed to include the other genders; (ii) accounting
terms not otherwise defined herein have the meanings assigned to them in
accordance with GAAP; (iii) references in this Agreement to “Articles,”
“Sections,” “subsections,” “paragraphs” and other subdivisions without reference
to a document are to designated Articles, Sections, subsections, paragraphs and
other subdivisions of this Agreement; (iv) a reference to a subsection without
further reference to a Section is a reference to such subsection as contained in
the same Section in which the reference appears, and this rule shall also apply
to paragraphs and other subdivisions; (v) the words “hereto,” “herein,”
“hereof,” “hereunder” and other words of similar import refer to this Agreement
as a whole and not to any particular provision; (vi) the word “including” means
“including, but not limited to”; (vii) the words “not including” mean “excluding
only”; (viii) the headings in this Agreement are for convenience only and are
not intended to describe, interpret, define, or limit the scope, extent, or
intent of any of the provisions of this Agreement; and (ix) all Schedules and
Exhibits to this Agreement are incorporated herein by this reference thereto as
if fully set forth herein, and all references herein to this Agreement shall be
deemed to include all such incorporated Schedules and Exhibits.

 

3



--------------------------------------------------------------------------------

Section 2.2 Defined Terms. As used in this Agreement, the following terms shall
have the following respective meanings (unless otherwise expressly provided
herein):

 

Act: The Delaware Revised Uniform Limited Partnership Act in its present form or
as amended from time to time.

 

Additional Capital Contributions: The additional Capital Contributions required
to be made by the Partners pursuant to Section 4.3.

 

Adjusted Basis: The basis for determining gain or loss for federal income tax
purposes from the sale or other disposition of property, as defined in Section
1011 of the Code.

 

Adjusted Capital Account Balance: With respect to any Partner, at any given
time, the Capital Account balance of such Partner after taking into account all
adjustments to such Capital Account required to be made pursuant to Section 4.4
and after crediting to such Capital Account any amount which such Partner is
obligated to restore or is deemed to be obligated to restore pursuant to the
penultimate sentences of Regulations Sections 1.704-2(g)(1) and 1.704-2(i)(5).

 

Adjusted Capital Account Deficit. With respect to any Partner, the deficit
balance, if any, in such Partner’s Capital Account as of the end of the relevant
fiscal year, after giving effect to the following adjustments:

 

(a) credit to such Capital Account any amount which such Partner is obligated to
restore or is deemed to be obligated to restore pursuant to the penultimate
sentences of Regulations Sections 1.704-2(g)(1) and 1.704-2(i)(5); and

 

(b) debit to such Capital Account the items described in Regulations Sections
1.704-1(b)(2)(ii)(d)(4), (5) and (6).

 

The foregoing definition of Adjusted Capital Account Deficit is intended to
comply with the provisions of Regulations Section 1.704-1(b)(2)(ii)(d) and shall
be interpreted consistently therewith.

 

Affiliate: As to any Person, any other Person controlling, controlled by or
under common control with such Person. For the purposes of this definition, the
term “control” means the possession, directly or indirectly, of the power to
direct or cause the direction of management and policies of a Person, whether
through ownership of voting securities or a partnership or membership interest,
by contract or otherwise.

 

Agreement: This Limited Liability Limited Partnership Agreement in its present
form or as amended, supplemented or restated from time to time.

 

Appraisal Date: As defined in Section 8.8.

 

Assignee: A Person to whom a Partnership Interest is Transferred and who is not
admitted to the Partnership as a Partner.

 

4



--------------------------------------------------------------------------------

Bank Accounts: As defined in Section 7.2.

 

Bankruptcy Law: As defined in Section 10.1(e).

 

Bona Fide Third Party Offer: As defined in Section 12.5.

 

Business Day: Any day other than a Saturday, a Sunday or a day on which national
banks in the State of Florida or the State of Wisconsin are not open for
business or are authorized by law to close.

 

Buy-Out Notice: As defined in Section 8.6.

 

Capital Account: The capital account of a Partner maintained in accordance with
Section 4.4.

 

Capital Contribution: Any property (including money) from time to time
contributed by a Partner to the Partnership or deemed contributed by a Partner
to the Partnership, including, but not limited to, pursuant to Section 4.2,
Section 4.3, Section 4.7, Section 10.2 or Section 10.4.

 

Capital Proceeds: The cash proceeds received by the Partnership or the
Subsidiaries from a Capital Transaction (excluding the proceeds of rental or
business interruption insurance) which are not used by the Partnership or the
Subsidiaries to pay for the costs and expenses incurred in connection with the
Capital Transaction, including, in the case of casualty or condemnation, the
costs and expenses of collecting the insurance proceeds or the condemnation
award, as the case may be, and are not placed in any reserve established for
working capital, maintenance, repairs, replacements, capital improvements,
contingent or unforeseen liabilities or obligations or to meet anticipated
expenses during such period; all as are reasonably necessary in the efficient
conduct of the Partnership’s business or as are required by the Hotel Management
Agreements. Capital Proceeds shall include all payments of principal of, and
interest on, any promissory note or other obligation received by the Partnership
or the Subsidiaries in connection with a Capital Transaction and shall be
increased by any reduction of reserves previously established out of Capital
Proceeds.

 

Capital Transaction: A transaction in which the Partnership or any of the
Subsidiaries, (i) borrows money (ii) sells, exchanges or otherwise disposes of
all or any part of its property, including a sale or other disposition pursuant
to a condemnation but excluding sales of miscellaneous items of property such as
used equipment and retail sales in the ordinary course of business, or (iii)
receives the proceeds of property damage insurance, or any other transaction
that, in accordance with GAAP, is considered capital in nature.

 

Carrying Value: Carrying Value means, with respect to any asset, the Adjusted
Basis of the asset, except as follows:

 

(i) the initial Carrying Value of an asset contributed by a Partner to the
Partnership after the Effective Date shall be the gross fair market value of the
asset, as agreed to (A) in Section 4.2(a) as to the Initial Contributed Property
and (B) by the General Partner and GW LP at the time the asset is contributed
with respect to any other assets;

 

5



--------------------------------------------------------------------------------

(ii) the Carrying Values of the Partnership’s and the Subsidiaries’ assets shall
be adjusted to equal their respective gross fair market values, as reasonably
determined by the General Partner, as of the following times: (a) the
acquisition of an additional interest in the Partnership by any new or existing
Assignee or Partner in exchange for more than a de minimis Capital Contribution;
(b) the distribution by the Partnership to a Partner or an Assignee of more than
a de minimis amount of property as consideration for all or part of a
Partnership Interest or an Assignee’s Economic Rights; and (c) the liquidation
of the Partnership within the meaning of Regulations Section
1.704-1(b)(2)(ii)(g); but adjustments pursuant to clauses (a) and (b) above
shall be made only if the General Partner reasonably determines that such
adjustments are necessary or appropriate to reflect the relative economic
interests of the Partners in the Partnership;

 

(iii) the Carrying Value of an asset of the Partnership distributed to a Partner
shall be adjusted to equal the gross fair market value of the asset on the date
of distribution as reasonably determined by the General Partner; and

 

(iv) the Carrying Values of the Partnership’s and the Subsidiaries’ assets shall
be increased (or decreased) to reflect any adjustments to the Adjusted Basis of
those assets pursuant to Sections 734(b) or 743(b) of the Code, but only to the
extent that those adjustments are taken into account in determining Capital
Accounts pursuant to Regulations Section 1.704-l(b)(2)(iv)(m) and Section
5.2(h); but the Carrying Values shall not be adjusted pursuant to this clause
(iv) to the extent the General Partner reasonably determines that an adjustment
pursuant to clause (ii) above is necessary or appropriate in connection with a
transaction that would otherwise result in an adjustment pursuant to this clause
(iv).

 

If the Carrying Value of an asset is determined or adjusted pursuant to clauses
(i), (ii) or (iv), such Carrying Value shall thereafter be adjusted by the
Depreciation taken into account with respect to the asset for purposes of
computing profit or loss hereunder.

 

Certificate: The Certificate of Limited Partnership of the Partnership filed
with the Secretary of State, as amended from time to time in accordance with the
Act.

 

CNL GP: As defined in the Preamble.

 

CNL Partner(s): CNL GP and CNL LP, individually or collectively as the context
requires. Unless otherwise provided herein, any distributions or allocations
that are made to “the CNL Partners” shall be made between the CNL Partners in
the same ratio that the Percentage Interest of each CNL Partner bears to the
Percentage Interests of all CNL Partners.

 

CNL Preferred Distribution: A non-cumulative and non-compounded return
commencing as of the Effective Date equal to eleven percent (11.00%) for each
twelve (12) month period following the Effective Date through the term of this
Agreement on the Unreturned Capital of the CNL Partners outstanding from time to
time.

 

6



--------------------------------------------------------------------------------

Code: The Internal Revenue Code of 1986, as in effect and hereafter amended.

 

Competitor: A Person (other than Great Wolf Resorts or an Affiliate of Great
Wolf Resorts) that operates, or owns and operates, at least three (3) themed
resorts or lodges or ten (10) non-themed resorts or lodges which each include an
indoor water park that is at least thirty thousand (30,000) square feet in size
consisting of at least six (6) separately identifiable Water Amenities, but
excluding any Person that, at the time in question, already owns or operates a
Great Wolf Lodge, a Blue Harbor Resort or any other resort or lodge under a
brand which is owned by Great Wolf Resorts or any of its Affiliates.

 

Competing Facility: A resort or lodge that is not owned or operated by Great
Wolf Resorts or any of its Affiliates and that includes an indoor water park
that is at least thirty thousand (30,000) square feet in size.

 

Contributed Property: All property (other than cash) contributed to the
Partnership as a Capital Contribution.

 

Contributing Partner: Any Partner who contributes property (other than cash) to
the Partnership as a Capital Contribution.

 

Defaulting Partner: A Partner or Partners with respect to which an Event of
Default has occurred and is continuing.

 

Dells Attraction Addition: As defined in the Formation Agreement.

 

Dells Owner: CNL Income GW WI-DEL, LP, a Delaware limited partnership that will
own the Dells Hotel Property and is a wholly-owned subsidiary of the
Partnership.

 

Dells Hotel Property: The Dells Hotel, as such term is defined in the Formation
Agreement.

 

Dells Hotel Tenant Entity: CNL Income GW WI-DEL Tenant, LP, a Delaware limited
partnership.

 

Depreciation: For each Fiscal Year, an amount equal to the depreciation,
amortization or other cost recovery deduction allowable with respect to an asset
for such Fiscal Year, except that if the Carrying Value of an asset differs from
its Adjusted Basis on the Effective Date or at the beginning of a subsequent
Fiscal Year, Depreciation shall be determined in a manner permitted by the
Regulations promulgated under Section 704(c). To the extent consistent with such
Regulations, Depreciation shall be an amount which bears the same ratio to the
beginning Carrying Value as the federal income tax depreciation, amortization or
other cost recovery deduction for the Fiscal Year (or part thereof) bears to
such beginning Adjusted Basis.

 

Development Agreement: As defined in the Formation Agreement.

 

7



--------------------------------------------------------------------------------

Distribution: A transfer of property (including cash) by the Partnership to a
Partner or an Assignee on account of a Partnership Interest or Economic Rights,
respectively, pursuant to Section 5.1 or Section 13.3.

 

Documents: As defined in Section 6.6.

 

Earn Out Amount: The 2007 Dells Earn Out Amount, the 2007 Sandusky Earn Out
Amount, the 2008 Dells Earn Out Amount or the 2008 Sandusky Earn Out Amount, as
the case may be.

 

Economic Rights: With respect to an Assignee, the Assignee’s rights to receive
allocations of items of income, gain, deduction and loss and Distributions.

 

Effective Date: As defined in the first paragraph of this Agreement above.

 

Emergency Costs: Costs and expenses required to (a) correct a condition that if
not corrected would endanger imminently the preservation or safety of a Hotel
Property or the safety of tenants, guests or other persons at or using a Hotel
Property, (b) avoid the imminent suspension of any necessary service in or to a
Hotel Property, or (c) prevent any of the Partners or any Subsidiary from being
subjected imminently to criminal or substantial civil penalties or damage.

 

Event of Default: As defined in Section 10.1.

 

Fair Market Value: As defined in Section 8.8.

 

First Mortgage Loan: The loan or loans to the Partnership and/or the Hotel
Entities that the parties intend for the Partnership to obtain as soon as
possible after the Effective Date, which loan or loans will be secured in whole
or in part by a first priority mortgage of the Dells Hotel Property and the
Sandusky Hotel Property.

 

First Offer: As defined in Section 8.3(e).

 

Fiscal Quarter: Each calendar quarter in each Fiscal Year.

 

Fiscal Year: The calendar year.

 

Formation Agreement: As defined in the Recitals above.

 

GAAP: Generally accepted accounting principles as applied in the United States
of America.

 

General Partner: CNL Income GW GP, LLC, a Delaware limited liability company, or
any successor general partner.

 

Great Wolf Resorts: As defined in the Recitals above.

 

GW LP: As defined in the Recitals above.

 

8



--------------------------------------------------------------------------------

GW LP Buy-Out Price: The amount GW LP would be entitled to receive under this
Agreement if, on the date of the calculation thereof, the Hotel Properties and
other non-cash assets of the Partnership and its Subsidiaries were all sold for
their fair market value, determined in accordance with Section 8.8, the
Partnership was dissolved, and the proceeds from such sale (after giving effect
to the payment of all of the debts and liabilities of the Partnership and
Subsidiaries and all contributions, distributions and allocations that would be
made hereunder for all fiscal periods through such date) were distributed to the
Partners in accordance with Section 13.3.

 

GW Manager: Great Lakes Services, LLC, a Delaware limited liability company.

 

GW Management Agreement: Each of the hotel management agreements in effect as of
the Effective Date (or thereafter entered into in accordance with the Formation
Agreement) between each of the Tenants and the GW Manager, in its present form
or as amended, supplemented or restated from time to time.

 

GW Preferred Distribution: A non-cumulative and non-compounded return commencing
as of the Effective Date equal to eleven percent (11.00%) for each twelve (12)
month period following the Effective Date through the term of this Agreement on
the Unreturned Capital of GW LP outstanding from time to time.

 

Hotel Entities: Collectively, the Dells Owner and the Sandusky Owner and any
other Subsidiary that is formed by the Partnership to acquire any additional
hotel property.

 

Hotel Entity General Partners: With respect to the Dells Owner, CNL Income GW
WI-DEL GP, LLC, a Delaware limited liability company, and with respect to the
Sandusky Owner, CNL Income GW Sandusky GP, LLC, a Delaware limited liability
company, and with respect to any other Hotel Entity, the entity that is the
general partner thereof.

 

Hotel Manager: GW Manager, or, in the case of the termination of either of the
GW Management Agreements, any other Hotel Manager selected by the General
Partner to manage the Hotel Property as to which the applicable GW Management
Agreement was terminated.

 

Hotel Management Agreement(s): Each GW Management Agreement, dated as of the
date of this Agreement, between the Dells Hotel Tenant Entity and the Hotel
Manager or between the Sandusky Hotel Tenant Entity and the Hotel Manager, as
the case may be, or any similar management agreement between either of the
Tenants and a Hotel Manager arising after a Management Agreements Termination
Date.

 

Hotel(s): The (i) 309-room hotel and recreational facilities known as the “Great
Wolf Lodge-Wisconsin Dells” located in Lake Delton, Wisconsin, and (ii) the
271-room hotel and recreational facilities known as the “Great Wolf
Lodge-Sandusky” located in Sandusky, Ohio, and (iii) any other hotel property
acquired by the Partnership or any of its Subsidiaries.

 

Hotel Property: Any one of the Hotel Properties.

 

9



--------------------------------------------------------------------------------

Hotel Properties: At any given time, the hotel properties acquired and owned by
the Partnership and its Subsidiaries, including, but not limited to, the Dells
Hotel Property and the Sandusky Hotel Property.

 

Independent Manager: A duly appointed member of the board of managers of the SPE
General Partner, who may not have been at the time of such individual’s
appointment, and may not have been at any time, and shall not be at any time
during such individual’s appointment (i) a member, manager, officer, director,
employee, attorney or counsel of the SPE General Partner or any of its
respective members, subsidiaries or Affiliates (with the exceptions of serving
as an Independent Manager or independent director of the SPE General Partner or
another so-called Special Purpose Entity other than an Excluded Entity, as
defined below), (ii) a customer of, or supplier to, or service provider
(including a provider of professional services) to, the SPE General Partner or
any of its respective members, subsidiaries or Affiliates (other than consumer
transactions, such as hotel guest or senior living facility stays, in the
ordinary course of business), (iii) a Person controlling or under common control
with any such member, supplier or customer, or (iv) a member of the immediate
family of any such member, director, officer, employee, supplier or customer or
a member of the immediate family of any Person in (i), (ii) and (iii). As used
herein, the term “control” means the possession, directly or indirectly, of the
power to direct or cause the direction of management and policies of a Person,
whether through ownership of voting securities or a partnership or membership
interest, by contract or otherwise. The term “Excluded Entity” means each of CNL
Income GW WI-DEL GP, LLC, a Delaware limited liability company, CNL Income GW
WI-DEL, LP, a Delaware limited partnership, CNL Income GW Sandusky GP, LLC, a
Delaware limited liability company, CNL Income GW Sandusky, LP, a Delaware
limited partnership, CNL Income GW Corp., a Delaware corporation, CNL Income GW
WI-DEL Tenant, LP, a Delaware limited partnership, and CNL Income GW Sandusky
Tenant, LP, a Delaware limited partnership.

 

Initial Contributed Property: The Dells Hotel Property and related personal
property contributed to the Partnership and the Sandusky Hotel Property and
related personal property contributed to the Partnership.

 

Initial Contributed Property Value: The sum of the agreed upon fair market
values of the Dells Hotel Property and related personal property contributed to
the Partnership and the Sandusky Hotel Property and related personal property
contributed to the Partnership as set forth in Section 4.2(a).

 

Lender: A commercial or savings bank, savings and loan association, public or
privately-held fund engaged in real estate and/or corporate lending, pension
fund, insurance company, endowment fund or trust, real estate investment trust,
government agency, or quasi-governmental agency, such as a board, bureau,
authority or department of any federal, state or local government, any
corporation established by or for the benefit of any federal, state or local
governmental agency or authority, any asset manager or investment advisor acting
on behalf of any such entity, or any entity composed of one or more of the
foregoing.

 

License Agreements: Those certain license agreements to be entered into as of
the Effective Date pursuant to the Formation Agreement by and between Great
Lakes Services,

 

10



--------------------------------------------------------------------------------

LLC, a Delaware limited liability company that is an Affiliate of GW LP, and the
applicable Tenant for each of the Hotels for the purpose of licensing to such
Tenant the right to use the name “Great Wolf Lodge” and any other intangible
property licensed by Wolf in connection with the operation of the Hotels.

 

Limited Partners: Each of CNL LP and GW LP and any other Person who becomes a
limited partner of the Partnership.

 

Loan: Any loan made by a Lender to the Partnership or any of the Subsidiaries.

 

Loan Document: Any one of the Loan Documents.

 

Loan Documents: All loan documents evidencing a Loan including, without
limitation, a loan agreement and any other document, certificate, agreement or
instrument necessary or incidental to the execution, delivery or performance
thereof, including all amendments, supplements, restatements, modifications and
refinancings thereof and thereto.

 

Major Decisions: As defined in Section 6.4.

 

Management Agreements Termination Date: The date upon which all Hotel Management
Agreements between GW Manager and any Tenant have terminated by their terms or
otherwise.

 

Management Rights: The rights, if any, of a Partner to participate in the
management of the Partnership, including the rights to receive information, to
inspect and audit the books and records and to vote on, consent to, or approve
actions of the Partnership.

 

Mortgage: Any mortgage, deed of trust, or similar security document encumbering
any or all of the Hotel Properties.

 

Necessary Expenditures: (a) all Emergency Costs, and (b) all other expenditures
whether or not of a recurring nature that are necessary for the Partnership, or
any Subsidiary to preserve, operate, maintain, improve or protect any of the
Hotel Properties, including payment of any amounts due under the Hotel
Management Agreements, debt service or other payments required to be made by the
Partnership as part of a Loan, if any, insurance payments, real estate tax
payments, utility costs, repair and maintenance costs, costs of compliance with
federal, state and local laws, codes, rules or regulations, and any other
operating expenses or capital expenses.

 

Net Cash Flow: For any specified period, an amount equal to the sum of (a) all
cash revenues received by the Partnership during such period from any source
(including proceeds of rental or business interruption insurance, but excluding
funds received as Capital Contributions or Capital Proceeds), and (b) amounts
set aside as reserves during earlier periods where, and to the extent, such
reserves are no longer reasonably necessary in the efficient conduct of the
Partnership’s business or are required by the Hotel Management Agreements,
reduced by the sum of (i) any amounts contributed by the Partnership to a
Subsidiary to satisfy any shortfall in Net Cash Flow, as determined on a
Subsidiary by Subsidiary basis, (ii) cash expenditures by the Partnership during
such period for real estate taxes, management fees and other costs and expenses
in connection with the normal conduct of the Partnership’s businesses, (iii) all

 

11



--------------------------------------------------------------------------------

payments by the Partnership during such period of principal of and interest on
any Loan, and other obligations of the Partnership for borrowed money, including
loans made by a Partner, (iv) all cash expenditures by the Partnership during
such period for the acquisition of property, for construction period interest
and taxes and for loan fees, whether or not capitalized, and for capital
improvements and/or replacements, and (v) such reserves as are established for
working capital, maintenance, repairs, replacements, capital improvements,
contingent or unforeseen liabilities or obligations and to meet anticipated
expenses during such period as are reasonably necessary in the efficient conduct
of the Partnership’s business or as are required by the Hotel Management
Agreements, but only to the extent the payments and expenditures described in
clauses (iii) and (iv) are not made from funds received as advances under any
Loan or from any Capital Contributions or Capital Proceeds or from cash reserves
of the Partnership which were established during, and deducted in determining
Net Cash Flow for, any earlier period and the reserves described in clause
(v) are not established from funds received as Capital Contributions or Capital
Proceeds. Net Cash Flow shall include distributions and receipts from
Subsidiaries.

 

NOI: With respect to each of the Dells Hotel Property and the Sandusky Hotel
Property, has the meaning given to such term in the Hotel Management Agreement
for such Hotel Property.

 

Nondefaulting Partner: A Partner or Partners other than a Defaulting Partner.

 

Nonrecourse Deductions: As defined in Regulations Section 1.704-2(b)(1).

 

Notices: As defined in Section 14.1.

 

Offeree: As defined in Section 8.3(a).

 

Offeror: As defined in Section 8.3(a).

 

Offered Interest: As defined in Section 8.3(a).

 

Offering Notice: As defined in Section 8.3(a)

 

Operating Lease: A lease between a Hotel Entity that owns a Hotel Property and
the Tenant that leases such Hotel Property from such Hotel Entity, including,
but not limited to, that certain (i) Lease Agreement, dated as of the date of
this Agreement, between the Dells Owner, as landlord, and the Dells Hotel Tenant
Entity, as tenant, and (ii) Lease Agreement, dated as of the date of this
Agreement, between the Sandusky Owner, as landlord, and the Sandusky Hotel
Tenant Entity, as tenant, each as amended or replaced from time to time.

 

Partner Minimum Gain: “Partner nonrecourse debt minimum gain” as defined in
Regulations Section 1.704-2(i)(2).

 

Partner Nonrecourse Debt: As defined in Regulations Section 1.704-2(b)(4).

 

Partner Nonrecourse Deductions. As defined in Regulations Section 1.704-2(i)(l).

 

12



--------------------------------------------------------------------------------

Partners: The Limited Partners and the General Partner.

 

Partnership: The limited liability limited partnership formed pursuant to this
Agreement, and any successor limited liability limited partnership which
continues the business of CNL Income GW Partnership, LLLP, and is a reformation
or reconstitution of CNL Income GW Partnership, LLLP.

 

Partnership Interest: With respect to a Partner, the Partner’s entire ownership
interest in the Partnership, including the Partner’s rights to receive
allocations of items of income, gain, deduction and credit and Distributions.

 

Percentage Interest: The percentage interest from time to time of each Partner
in the Partnership, as such percentage interest may be adjusted from time to
time pursuant to any provision of this Agreement that provides for such
adjustment.

 

Partnership Minimum Gain. As defined in Regulations Section 1.704-2(d).

 

Permitted Transferee: An Affiliate of a Partner.

 

Person: An individual, corporation, trust, association, unincorporated
association, estate, partnership, joint venture, limited partnership, limited
liability company or other legal entity, including a governmental entity.

 

Prime Rate: The prime rate of interest (or its equivalent) as published from
time to time in the Money Rates column of The Wall Street Journal or any
successor newspaper (or, if The Wall Street Journal and all successor newspapers
cease publication, another nationally recognized newspaper mutually selected by
the General Partner and GW LP), said prime rate to change from time to time as
and when the change is published.

 

Proposing Partner: As defined in Section 12.1.

 

Rating Agency: As defined in Section 3.4(f).

 

Rating Agency Condition: As defined in Section 3.4(f).

 

Regulations: The permanent and temporary regulations, and all amendments,
modifications and supplements thereof, from time to time promulgated by the
Secretary of the Treasury under the Code.

 

Sandusky Hotel Property: The Sandusky Hotel, as such term is defined in the
Formation Agreement.

 

Sandusky Hotel Tenant Entity: CNL Income GW Sandusky Tenant, LP, a Delaware
limited partnership.

 

Sandusky Owner: CNL Income GW Sandusky, LP, a Delaware limited partnership that
will own the Sandusky Hotel Property and is a wholly-owned subsidiary of the
Partnership.

 

13



--------------------------------------------------------------------------------

Secretary of State: The Secretary of State of the State of Delaware.

 

SPE General Partner: The sole general partner of the Partnership, which shall at
all times (i) be a Delaware limited liability company or a Delaware corporation,
(ii) maintain the separateness covenants of Section 3.4, below and (iii) have at
least two (2) Independent Managers, who will be elected by a majority of such
SPE General Partner’s members holding a majority of the equity interests of the
SPE General Partner. To the fullest extent permitted by law, including
Section 18-1101(c) of the Delaware Limited Liability Company Act and the Act,
the Independent Managers will consider only the interest of the Partnership,
including its respective creditors, in acting or otherwise voting on matters
referred to in Section 3.4 or when acting on behalf of the Partnership. No
resignation or removal of an Independent Manager, and no appointment of a
successor Independent Manager, will be effective until such successor will have
accepted his or her appointment as an Independent Manager by written instrument.
In the event of a vacancy in the position of an Independent Manager, the member
of the SPE General Partner will, as soon as practicable, elect or designate a
successor Independent Manager. All right, power and authority of the Independent
Managers will be limited to the extent necessary to exercise those rights and
perform those duties specifically set forth in the SPE General Partner’s limited
liability company agreement. Except as provided in the second sentence of this
definition above, in exercising the rights and performing the duties under the
SPE General Partner’s limited liability company agreement, any Independent
Manager will have a fiduciary duty of loyalty and care similar to that of a
director of a business corporation organized under the General Corporation Law
of the State of Delaware. No Independent Manager will at any time serve as
trustee in bankruptcy for an affiliate of the SPE General Partner or the
Partnership.

 

Subsidiaries: The Hotel Entities, the Hotel Entity General Partners and any
other entity wholly owned, directly or indirectly, by the Partnership.

 

Tenant(s): The Dells Hotel Tenant Entity and the Sandusky Hotel Tenant Entity,
individually or collectively as the context requires, and any other Affiliate of
the Partnership that is formed to be a tenant of any additional hotel property
acquired by a Hotel Entity.

 

Third Party Offer: As defined in Section 8.3(e).

 

Transfer and Transferred: (a) an assignment, pledge, encumbrance or other
transfer in any manner of a Partner’s Partnership Interest or an Assignee’s
Economic Interest, (b) any transfer of direct or indirect legal and/or
beneficial interests (whether partnership interests, stock, limited liability
company membership interests or otherwise) in a Partner or an Assignee or in any
owner or owners of a Partner or an Assignee, whether occurring in one or a
series of transactions, that results in the transfer of fifty percent (50%) or
more of the direct or indirect ownership interests or voting power in a Partner
or Assignee, or (c) any change in the actual or effective voting control of a
Partner or Assignee or an owner of such Partner or Assignee, but excluding in
all cases any transfer of publicly traded stock and any public offering of
equity ownership interests in a Partner or an Assignee by its parent company or
other owner of such Partner or Assignee, or entity that itself or through its
ownership of legal or beneficial interests in one or more other entities holds
legal or beneficial interests or voting power in such an owner. As used in this
definition, the term “owner” means (i) the holder of legal or beneficial
interests or

 

14



--------------------------------------------------------------------------------

voting power in a Partner or Assignee and (ii) the holder of direct or indirect
legal or beneficial interests or voting power in an owner (as defined in clause
(i) above); and the term “direct or indirect” shall mean the holder of a legal
or beneficial interest or voting power in a Partner or an Assignee or an owner
directly by a Person or indirectly through such Person’s ownership of legal or
beneficial interests or voting power in an owner (as defined above) or in an
entity that itself, or through its ownership of interests or voting power in one
or more other entities, holds legal or beneficial interests or voting power in
an owner. Notwithstanding the foregoing, the merger or consolidation of any
owner with any other Person shall not constitute the transfer of a Partner’s
Partnership Interest or the transfer of an Assignee’s Economic Interest under
this definition or for any other purpose under this Agreement unless the
principal purpose of such merger or consolidation is to avoid the restrictions
on transfers of Partnership Interests or Economic Interests set forth in this
Agreement.

 

Unreturned Capital: With respect to each Partner, as of any date, an amount (but
not less than zero) equal to the excess of (i) the aggregate amount of such
Partner’s Capital Contributions before such date, over (ii) the aggregate amount
of Capital Proceeds distributed to such Partner before such date pursuant to
Section 5.1(b)(i), the amount of the proceeds of the First Mortgage Loan
distributed to such Partner pursuant to Section 4.8, and, in the case of GW LP,
the amounts distributed to GW LP pursuant to Section 4.2.

 

Water Amenities: Large, water-based attractions commonly located in commercial
water amusement parks, indoor or outdoor, including water slides, “lazy river”
inner tube rides, and wave pools, but specifically excluding indoor and outdoor
pools and related amenities (e.g. diving boards, water basketball equipment,
water volleyball equipment, and personal flotation devices) commonly developed
and operated by major hotel or motel chains, or the franchisees of same.

 

Wolf Sandusky: As defined in the Recitals above.

 

ARTICLE 3

BUSINESS, PURPOSES AND POWERS

 

Section 3.1 Business and Purposes. The sole business of the Partnership shall be
and the purposes of the Partnership shall be limited to (i) owning, holding and
disposing of ownership interests (as a partner, member or shareholder, as
applicable) in the Subsidiaries and (ii) carrying on all activities reasonably
related thereto (but not including the acquisition of additional property or
other material assets not related to the ownership and management of ownership
interests in the Subsidiaries). The business and purpose of each of the
Subsidiaries is (i) to own, hold, develop, construct, lease, operate, manage,
maintain, improve, repair, sell, finance and refinance the Hotels, directly or
through one or more agents, for the production of income; and (ii) to carry on
any and all activities, directly or indirectly, incidental or related thereto.
The Partnership may acquire additional hotel properties (other than the Dells
Hotel Property and the Sandusky Hotel Property) as may be approved by CNL LP and
GW LP.

 

Section 3.2 Powers. Except as otherwise provided in this Section 3.2, the
Partnership shall have all powers of a limited liability limited partnership
under the Act and the power to do

 

15



--------------------------------------------------------------------------------

all things necessary or convenient to operate its business and accomplish its
purposes as described in Section 3.1, including the following:

 

(a) to hold, operate, manage and exercise rights with respect to all property
owned by the Partnership, including the ownership interest in the Subsidiaries;

 

(b) to sell, transfer, assign, convey, lease, encumber or otherwise dispose of
or deal with all or any part of the property of the Partnership;

 

(c) to incur expenses and to enter into and carry out contracts, agreements and
guaranties necessary to accomplish the business and purposes of the Partnership;

 

(d) to raise and provide such funds as may be necessary to further the business
and purposes of the Partnership and to borrow money, incur liabilities and issue
promissory notes and other evidences of indebtedness, and to secure the same by
security interest or other lien on all or any part of the property of the
Partnership;

 

(e) to employ or retain, on behalf of the Partnership, such Persons as the
Partners deem advisable in the operation and management of the business of the
Partnership, including such accountants, attorneys and consultants as the
General Partner deems appropriate, on such reasonable terms and at such
reasonable compensation as the General Partner shall determine;

 

(f) to collect, receive and deposit all sums due or to become due to the
Partnership;

 

(g) to hire and appoint agents and employees of the Partnership, to define their
duties and to establish their compensation;

 

(h) to pay any and all taxes, charges and assessments that may be levied,
assessed or imposed upon any property of the Partnership;

 

(i) to demand, sue for, collect, recover and receive all goods, claims, debts,
moneys, interest and demands whatsoever now due or that may hereafter become due
or belong to the Partnership, including the right to institute any action, suit,
or other legal proceedings for the recovery of any property, or any part or
parts thereof, to the possession of which the Partnership may be entitled, and
to make, execute and deliver receipts, releases and other discharges therefore
under seal or otherwise;

 

(j) to make, execute, endorse, accept, collect and deliver any and all bills of
exchange, checks, drafts and notes of the Partnership;

 

(k) to defend, settle, adjust, compound, submit to arbitration and compromise
all actions suits, accounts, reckonings, claims and demands whatsoever that now
are or hereafter shall be pending between the Partnership and any Person (other
than disputes between or among Partners), at law or in equity, in such manner
and in all respects as the General Partner shall

 

16



--------------------------------------------------------------------------------

deem fit, subject to the approval of CNL LP and GW LP to the extent specifically
provided in Section 6.4;

 

(l) to secure and maintain insurance against liability and property damage with
respect to the activities of the Partnership;

 

(m) to cause the Subsidiaries to take any of the actions described in
Section 3.2(a) through Section 3.2(l), inclusive; and

 

(n) to do and perform all acts and things necessary, appropriate, proper,
advisable, incidental to, or convenient for, the furtherance and accomplishment
of the business and purposes of the Partnership and the Subsidiaries set forth
in Section 3.1.

 

Section 3.3 Limitations on Scope of Business . Except for the authority
expressly granted to the General Partner in this Agreement, no Partner,
attorney-in-fact, employee or other agent of the Partnership shall have any
authority to bind or act for the Partnership or any other Partner in the
carrying on of their respective businesses or activities.

 

Section 3.4 Separate Existence

 

(a) Notwithstanding anything to the contrary contained herein or in any other
document governing the formation, management or operation of the Partnership,
for so long as any Loan remains outstanding, in the event of any conflict or
inconsistency between the provisions contained in this Section 3.4 and the other
provisions of this Agreement, the provisions contained in this Section 3.4 shall
control and govern.

 

(b) The Partnership does not and shall not:

 

(1) engage in any business or activity other than as set forth in Section 3.1
hereof;

 

(2) acquire or own any assets other than (A) its interests in the Hotel
Entities, the Hotel Entity General Partners and the Hotel Properties, and (B) as
expressly permitted by the Loan Documents;

 

(3) except as otherwise permitted under the Loan Documents, merge into or
consolidate with any Person, or, to the fullest extent permitted by law,
dissolve, terminate, liquidate in whole or in part, transfer or otherwise
dispose of all or substantially all of its assets or change its legal structure,
without the prior written consent of Lender and, after a securitization, if any,
written confirmation from each of the applicable Rating Agencies that the same
shall not result in the qualification, withdrawal or downgrade of the initial,
or if higher then current, ratings issued in connection with a securitization;

 

(4) fail to observe all organizational and partnership governance formalities,
or fail to preserve its existence as an entity duly organized, validly existing
and in good standing (if applicable) under the applicable legal requirements of
the jurisdiction of its organization or formation, or amend, modify, terminate
or fail to comply with the provisions of its organizational documents;

 

17



--------------------------------------------------------------------------------

(5) except as otherwise permitted under the Loan Documents, own any subsidiary,
or make any investment in, any Person, without the prior written consent of
Lender and, after a securitization, if any, written confirmation from each of
the applicable Rating Agencies that the same shall not result in the
qualification, withdrawal or downgrade of the initial, or if higher then
current, ratings issued in connection with a securitization;

 

(6) except as otherwise permitted under the Loan Documents, commingle its funds
or assets with the funds or assets of any other Person;

 

(7) without the prior written consent of the Lender, incur any debt, secured or
unsecured, direct or contingent (including guaranteeing any obligation), other
than (A) pursuant to the Loan or as permitted or contemplated by the Loan
Documents, (B) trade and operational indebtedness incurred in the ordinary
course of business with trade creditors (including obligations in respect of
alterations, replacements and capital improvements permitted under the Loan
Documents), to the extent permitted in the Loan Documents, and/or (C) financing
leases and purchase money indebtedness incurred in the ordinary course of
business relating to personal property on commercially reasonable terms and
conditions, to the extent permitted in the Loan Documents;

 

(8) fail to maintain its records, books of account, bank accounts, financial
statements, accounting records and other entity documents as official records
and separate and apart from those of any other Person; except that the
Partnership’s financial position, assets, liabilities, net worth and operating
results may be included in the consolidated financial statements of an
Affiliate; provided that the Partnership is properly reflected and treated as a
separate legal entity in such consolidated financial statements;

 

(9) enter into any contract or agreement with any general partner, member,
shareholder, principal, guarantor of the obligations of the Partnership, or any
Affiliate of the foregoing, except upon terms and conditions that are
intrinsically fair and commercially reasonable;

 

(10) maintain its assets in such a manner that it will be costly or difficult to
segregate, ascertain or identify its individual assets from those of any other
Person;

 

(11) except as otherwise expressly permitted by the Loan Documents, assume,
guaranty or become obligated for the debts of any other Person (other than any
commercially reasonable guaranty of any Affiliate-lessee’s obligations under any
management agreement, license agreement or related agreement consented to by
Lender), hold itself out to be responsible for the debts of any other Person, or
otherwise pledge its assets for the benefit of any other Person or hold out its
credit as being available to satisfy the obligations of any other Person;

 

18



--------------------------------------------------------------------------------

(12) except as otherwise permitted under the Loan Documents, make any loans or
advances to any Person or hold evidence of indebtedness issued by any other
Person without the prior written consent of Lender and, after a securitization,
if any, written confirmation from each of the applicable Rating Agencies that
the same shall not result in the qualification, withdrawal or downgrade of the
initial, or if higher then current, ratings issued in connection with a
securitization;

 

(13) fail to file either its own tax returns or, if applicable, a consolidated
federal income tax return, as required by applicable Legal Requirements;

 

(14) fail either to hold itself out to the public as a legal entity separate and
distinct from any other Person (and not as a division or part of any other
Person) or to conduct its business solely in its own name or fail to correct any
known misunderstanding regarding its separate identity;

 

(15) fail to maintain adequate capital for the normal obligations reasonably
foreseeable in a business of its size and character and in light of its
contemplated business operations;

 

(16) notwithstanding any provision of this Agreement or provision of law that
otherwise empowers the Partnership or any Person on behalf of the Partnership,
without the unanimous written consent of all of its partners, and the written
consent of 100% of the directors or managers, as applicable, of the SPE General
Partner, including, without limitation, each Independent Manager, (A) file or
consent to the filing of any petition, either voluntary or involuntary, to take
advantage of any Creditors Rights Laws, (B) seek or consent to the appointment
of a receiver, liquidator, assignee, trustee, sequestrator, custodian or other
similar official, (C) take any action that might cause such entity to become
insolvent or otherwise seek any relief under any laws relating to the relief of
debts or the protection of creditors generally, or (D) make an assignment for
the benefit of creditors;

 

(17) fail to establish and maintain an office through which its business shall
be conducted separate and apart from that of any of its Affiliates, or fail to
fairly and reasonably allocate shared expenses (including, without limitation,
shared office space and services performed by an employee of an Affiliate) among
the Persons sharing such expenses, or fail to use separate stationery, invoices
and checks. The stationery, invoices and checks utilized to collect its funds or
pay its expenses shall bear its own name and shall not bear the name of any
other entity unless such entity is clearly designated as being the other entity
agent;

 

(18) fail to remain solvent or pay its own liabilities (including, without
limitation, salaries of its own employees, if any) only from its own funds;

 

19



--------------------------------------------------------------------------------

(19) acquire obligations or securities of its partners, members, shareholders or
other Affiliates, as applicable, or have its obligations guaranteed by any
Affiliate, except as contemplated by the Loan Documents;

 

(20) violate or cause to be violated the assumptions made with respect to the
Partnership and its principals in any opinion letter pertaining to substantive
consolidation delivered to Lender in connection with the Loan;

 

(21) fail to hold its assets in its own name;

 

(22) fail to cause the Limited Partner, the General Partner and all other
representatives of the Partnership to act at all times, with respect to the
Partnership, consistently and in the best interest of the Partnership; or

 

(23) fail to maintain a sufficient number of employees in light of its
contemplated business operations.

 

(c) The SPE General Partner (i) will not engage in any business or activity
other than as set forth in its limited liability company agreement, (ii) will
not acquire or own any assets other than its equity interest in Partnership and
as permitted in the Loan Documents; (iii) will not incur any debt, secured or
unsecured, direct or contingent (including guaranteeing any obligation), except
as permitted by the Loan Documents; and (iv) will at all times have two
(2) Independent Managers. Prior to the withdrawal of any SPE General Partner
from the Partnership, the Partnership shall immediately appoint a new general
partner whose articles of formation (or other applicable formation and entity
documentation) are substantially similar to those of such SPE General Partner
and, if an opinion letter pertaining to substantive consolidation was required
at closing, deliver a new opinion letter acceptable to Lender and the Rating
Agencies with respect to the new SPE General Partner and its equity owners.

 

(d) The Partnership shall not allow direct or indirect transfers of ownership
interests in or control rights over the Partnership or the Property that would
violate the provisions of any Loan Document.

 

(e) The Partnership’s obligation hereunder, if any, to indemnify its directors
and officers, partners, or members or managers, as applicable, is hereby fully
subordinated to each of the Loan and the Loan Documents, and no indemnity
payment from funds of the Partnership (as distinct from funds from other
sources, such as insurance) of any indemnity hereunder, if any, shall be payable
from amounts allocable to any other Person pursuant to the Loan Documents.

 

(f) The Partnership shall not, without the prior written consent of the Lender,
issue any additional partnership interests of the Partnership other than its
initial issuance of partnership interests issued on or prior to the date hereof.

 

This Section 3.4 may not be modified, altered, supplemented or amended unless
the Rating Agency Condition is satisfied and all Partners have consented
thereto, upon unanimous approval of all directors or managers of SPE General
Partner, including all

 

20



--------------------------------------------------------------------------------

Independent Managers. As used herein, the term “Rating Agency Condition” shall
mean (i) with respect to any action taken at any time before the Loan has been
sold or assigned to a securitization trust, that the Lender has consented in
writing to such action, and (ii) with respect to any action taken at any time
after such Loan has been sold or assigned to a securitization trust, that
(A) the Lender has consented in writing to such action, and (B) each Rating
Agency (defined below) shall have been given ten (10) days prior notice thereof
and that each of the Rating Agencies shall have notified the Lender in writing
that such action will not result in a downgrade, reduction or withdrawal of the
then current rating by such Rating Agency of any of securities issued by such
securitization trust. As used herein, the term “Rating Agency” shall mean each
of Standard & Poor’s Rating Services, a division of the McGraw-Hill Companies,
Inc., Moody’s Investors Service, Inc. and Fitch, Inc., or any other
nationally-recognized statistical rating agency which has been approved by the
Lender.

 

ARTICLE 4

PARTNERS, CAPITAL CONTRIBUTIONS AND FINANCING

 

Section 4.1 Identity of Partners and Percentage Interests.

 

(a) Partners. As of the date hereof, the Partners of the Partnership shall be
CNL GP, CNL LP, and GW LP.

 

(b) Percentage Interests. Subject to adjustment as provided in this Agreement,
the Percentage Interests of the Partners shall be as follows:

 

Partner

--------------------------------------------------------------------------------

  Percentage Interest


--------------------------------------------------------------------------------

 

CNL GP

  .01 %

CNL LP

  61.13 %

GW LP

  38.86 %

 

Section 4.2 Initial Capital Contributions and Related Distributions.

 

(a) GW LP has, in accordance with the terms of the Formation Agreement,
contributed the Dells Hotel Property and certain related personal property to
the Partnership by transferring title thereto to the Dells Owner (and in
connection therewith the Partnership was deemed to contribute all of such
property to the Dells Owner). GW LP has also, in accordance with the terms of
the Formation Agreement, caused Sandusky Dells to contribute the Sandusky Hotel
Property and certain related personal property to the Partnership by
transferring title thereto to the Sandusky Owner (and in connection therewith
the Partnership was deemed to contribute all such property to the Sandusky
Owner). The Partners agree that the Dells Hotel Property and the related
personal property contributed therewith to the Partnership and the Dells Owner
has a fair market value of $55,333,454, and that the Sandusky Hotel Property and
the related personal property contributed therewith to the

 

21



--------------------------------------------------------------------------------

Partnership and the Sandusky Owner has a fair market value of $50,098,690. The
Partners further agree that because the Partnership was a “disregarded entity”
for federal income tax purposes prior to the Effective Date, for federal income
tax purposes (i) the CNL Partners will be deemed to have purchased a portion of
the Initial Contributed Property from Great Wolf Resorts (which indirectly owns
100% of GW LP and Wolf Sandusky), and (ii) Great Wolf Resorts and the CNL
Partners will be deemed to have jointly contributed the Initial Contributed
Property to the Partnership.

 

(b) The Partners agree that as a result of the deemed purchase of a portion of
the Initial Contributed Property by the CNL Partners and the deemed contribution
of the Initial Contributed Property to the Partnership by Great Wolf Resorts and
the CNL Partners as described in Section 4.2(a) above, (i) GW LP (in its
capacity as a Partner and because Great Wolf Resorts indirectly owns 100% of GW
LP) will have an initial Capital Account balance equal to the Initial
Contributed Property Value less the amount paid by the CNL Partners to GW LP and
Wolf Sandusky for the Initial Contributed Property pursuant to the terms of the
Formation Agreement, and (ii) the CNL Partners will have an aggregate initial
Capital Account balance equal to the amount paid by them to GW LP and Wolf
Sandusky for the Initial Contributed Property pursuant to the terms of the
Formation Agreement.

 

(c) GW LP and the CNL Partners each have paid for a portion of the closing costs
in connection with the contribution of the Dells Hotel Property and the Sandusky
Hotel Property to the Partnership in accordance with the terms of the Formation
Agreement as described in Section 4.2(a) above. The amount of such closing costs
paid for by GW LP as of the Closing was $512,581 and will be deemed to be a
Capital Contribution by GW LP to the Partnership. The amount of such closing
costs paid for by the CNL Partners as of the Closing was $806,464 and will be
deemed to be a Capital Contribution by the CNL Partners to the Partnership. Any
further such closing costs paid for by a Partner after the Closing will also be
deemed to be a Capital Contribution to the Partnership.

 

(d) If the Partnership does not borrow the First Mortgage Loan on or before the
date that is four (4) months after the Effective Date and distribute the
proceeds thereof in accordance with Section 4.8 such that GW LP’s Adjusted
Capital Account Balance immediately after such distribution, determined, solely
for this purpose, by excluding the deemed Capital Contributions described in
Section 4.2(c) above and any other adjustments that have been made pursuant to
the provisions of Section 4.4 or Section 5.3, is not more than thirty percent
(30%) of the sum of the Initial Contributed Property Value and the closing costs
funded by GW LP as set forth in Section 4.2(c), then CNL LP shall, in one or
more transactions, on or before the date that is four (4) months after the
Effective Date, make Capital Contributions in cash in an aggregate amount such
that, after the last of such Capital Contributions is made, Wolf Sandusky and GW
LP shall have received from the CNL Partners pursuant to the terms of the
Formation Agreement (as described in Section 4.2(b) above), pursuant to Section
4.8 and pursuant to this Section 4.2(d) an aggregate amount equal to seventy
percent (70%) of the sum of the Initial Contributed Property Value and the
closing costs funded by GW LP as set forth in Section 4.2(c). Any

 

22



--------------------------------------------------------------------------------

Capital Contributions made by CNL LP pursuant to this Section 4.2(d) shall be
paid directly to GW LP (provided all such amounts shall be treated as if
contributed to the Partnership, and immediately distributed by the Partnership
to GW LP for purposes of determining each of the Partner’s respective Unreturned
Capital). Upon the occurrence of each such Capital Contribution and payment
thereof to GW LP, (i) the Percentage Interest of CNL LP will be increased so
that it is equal to a fraction, the numerator of which will be the sum of the
amount paid by the CNL Partners to the original partners of the Partnership
pursuant to the Formation Agreement as described in Section 4.2(b) above and the
aggregate amount of the Capital Contributions made by CNL LP pursuant to this
Section 4.2(d) as of the date of such increase, and the denominator of which
shall be the Initial Contributed Property Value plus the closing costs funded by
GW LP as set forth in Section 4.2(c) (the “Resulting CNL Percentage”), and (ii)
the Percentage Interest of GW LP will be decreased so that it will be equal to
the result obtained by subtracting the Resulting CNL Percentage from one hundred
percent (100%).

 

(e) Notwithstanding the respective Capital Contributions made or to be made by
each of the CNL Partners, CNL GP will at all times own a .01% Percentage
Interest and CNL LP will own the remaining Percentage Interest of the CNL
Partners. Further, any Capital Contributions made by CNL LP hereunder shall be
deemed to have been made by the CNL Partners pro rata in proportion to their
respective Percentage Interests.

 

(f) The Partners agree that each contribution and related distribution described
in Section 4.2(d) above shall be treated as a purchase of Partnership Interests
by CNL LP, and acknowledge that it is the intention of the Partners to make an
election to adjust the basis of the Partnership’s assets (and the basis of the
assets of each of the Subsidiaries) pursuant to Section 754 of the Code (a “754
Election”) with respect to the initial tax year of the Partnership that will be
deemed to begin upon the Effective Date and each subsequent tax year of the
Partnership thereafter.

 

Section 4.3 Additional Capital Contributions.

 

(a) Partners’ Obligations To Make Additional Capital Contributions. From time to
time, the Partners may be required to make Additional Capital Contributions to
the Partnership to fund (i) Necessary Expenditures, and (ii) such other funding
requirements for the Partnership or one or more of the Subsidiaries (to the
extent that the Capital Contributions, the revenues from the Hotel Properties
and the reserves previously established by the Partnership and the proceeds of
any Loan, if any, as applicable, will not be sufficient to satisfy such funding
requirements). The Partners shall contribute such required Additional Capital
Contributions pursuant to Section 4.3(b) pro rata in proportion to their
respective Percentage Interests in cash or other immediately available funds.

 

(b) Procedure For Additional Capital Contributions. If at any time or from time
to time Additional Capital Contributions (as determined pursuant to Section
4.3(a)) are required, the General Partner shall deliver to each Partner a notice
requesting such Additional Capital Contributions (a “Capital Call Notice”). The
Capital Call Notice shall specify the date (the “Due Date”) on or before which
such funds are required by the Partnership, which shall be at least (i) five (5)
Business Days after receipt of the Capital Call Notice, for Emergency Costs

 

23



--------------------------------------------------------------------------------

and (ii) fifteen (15) Business Days after receipt of the Capital Call Notice,
for all other funds, unless a shorter time is reasonably designated by the
General Partner. Each Partner shall, on or before the Due Date, pay to the
Partnership in cash or current funds such Partner’s proportionate share of the
amount specified in the Capital Call. For purposes of Section 10.1(a), a Partner
shall be in default if the Partner does not make the payment required by the
written call on the Due Date.

 

Section 4.4 Capital Accounts.

 

(a) A separate capital account (each a “Capital Account”) shall be maintained
for each Partner in accordance with the rules of Regulations Section
1.704–1(b)(2)(iv), and this Section 4.4 shall be interpreted and applied in a
manner consistent therewith. Whenever the Partnership would be permitted to
adjust the Capital Accounts of the Partners pursuant to Regulations Section
1.704–1(b)(2)(iv)(f) to reflect revaluations of Partnership property, the
Partnership may so adjust the Capital Accounts of the Partners. In the event
that the Capital Accounts of the Partners are adjusted pursuant to Regulations
Section 1.704–1(b)(2)(iv)(f) to reflect revaluations of Partnership property,
(i) the Capital Accounts of the Partners shall be adjusted in accordance with
Regulations Section 1.704–1(b)(2)(iv)(g) for allocations of depreciation,
depletion, amortization and gain or loss, as computed for book purposes, with
respect to such property, (ii) the Partners’ distributive shares of
depreciation, depletion, amortization and gain or loss, as computed for tax
purposes, with respect to such property shall be determined so as to take
account of the variation between the adjusted tax basis and book value of such
property in the same manner as under Code Section 704(c), and (iii) the amount
of upward and/or downward adjustments to the book value of the Partnership
property shall be treated as income, gain, deduction and/or loss for purposes of
applying the allocation provisions of Article 5. In the event that Code Section
704(c) applies to any Partnership property, the Capital Accounts of the Partners
shall be adjusted in accordance with Regulations Section 1.704–1(b)(2)(iv)(g)
for allocations of depreciation, depletion, amortization and gain and loss, as
computed for book purposes, with respect to such property.

 

(b) If all or a portion of a Partner’s Partnership Interest is Transferred in
accordance with the terms of this Agreement, the transferee shall succeed to the
Capital Account of the transferor to the extent it relates to the Transferred
Partnership Interest; and

 

(c) In determining the amount of any liability for purposes of this Section
4.4(c), Section 752(c) of the Code and any other applicable provisions of the
Code and Regulations shall be taken into account.

 

This Section 4.4 and other provisions of this Agreement relating to the
maintenance of Capital Accounts are intended to comply with Regulations Section
1.704-1(b), and shall be interpreted and applied in a manner consistent with
such Regulations. If the General Partner, with the advice of the Partnership’s
independent certified public accountants, reasonably determines that it is
prudent to modify the manner in which the Capital Accounts, or any charges or
credits thereto (including charges or credits relating to liabilities which are
secured by contributions or distributed property or which are assumed by the
Partnership or by Partners), are computed in order to comply with such
Regulations, the General Partner may make such

 

24



--------------------------------------------------------------------------------

modification, provided that it is not likely to have a material adverse effect
on the amounts distributed to any Person pursuant to the applicable provisions
of this Agreement upon the dissolution of the Partnership. The General Partner
also shall make any adjustments that may be necessary or appropriate to maintain
equality between the Capital Accounts of the Partners and the amount of capital
reflected on the Partnership’s balance sheet, as computed for book purposes, in
accordance with Regulations Section 1.704-1(b)(2)(iv)(q).

 

Section 4.5 Return of Capital Contributions. No Partner or Assignee shall be
entitled to demand the return of the Partner’s Capital Account or Capital
Contribution at any particular time, except upon the dissolution of the
Partnership subject to the terms of this Agreement. No Partner or Assignee shall
be entitled at any time to demand or receive property other than cash. Unless
otherwise provided by law, no Partner or Assignee shall be personally liable for
the return or repayment of all or any part of any other Partner’s Capital
Account or Capital Contribution, it being expressly agreed that any such return
of capital pursuant to this Agreement shall be made solely from the assets
(which shall not include any right of contribution from a Partner or Assignee)
of the Partnership.

 

Section 4.6 No Third Party Beneficiary Rights.The provisions of this Article 4
are not intended to be for the benefit of any creditor or any other Person
(other than a Partner in its capacity as such) to whom any debts, liabilities or
obligations are owed by (or who otherwise has any claim against) the Partnership
or any of the Partners; and no such creditor or other Person shall obtain any
right under any of such provisions or shall by reason of any of such provisions
make any claim in respect of any debt, liability or obligation (or otherwise)
against the Partnership nor any of the Partners. Nothing in this Section shall
impair or affect any security or pledge agreement granted to a lender by the
Subsidiaries, the Partnership or any of the Partners.

 

Section 4.7 Earn Out Provisions. Upon the satisfaction of the conditions set
forth in the following provisions of this Section 4.7, CNL LP will be obligated
to make certain payments to GW LP in connection with the deemed revaluation of
certain property of the Partnership as described below and the Partners agree
that it is their intent that the effect of any such deemed revaluation and
related payment on the Capital Accounts of the Partners will be governed by the
provisions of Section 4.7(f) below:

 

(a) If the NOI of the Dells Hotel Property for the 2007 Fiscal Year exceeds
$5,700,000, then, for purposes of this Agreement, the “2007 Dells Earn Out
Amount” will be an amount equal to such excess multiplied by ten (10), and CNL
LP shall pay to GW LP an amount equal to the 2007 Dells Earn Out Amount
multiplied by the aggregate Percentage Interests of the CNL Partners.

 

(b) If the NOI of the Sandusky Hotel Property for the 2007 Fiscal Year exceeds
$5,600,000, then, for purposes of this Agreement, the “2007 Sandusky Earn Out
Amount” will be equal to such excess multiplied by ten (10), and CNL LP shall
pay to GW LP an amount equal to the 2007 Sandusky Earn Out Amount multiplied by
the aggregate Percentage Interests of the CNL Partners.

 

25



--------------------------------------------------------------------------------

(c) If the NOI of the Dells Hotel Property for the 2008 Fiscal Year exceeds
$5,700,000, then, for purposes of this Agreement, the “2008 Dells Earn Out
Amount” will be an amount equal to the excess multiplied by ten (10), and CNL LP
shall pay to GW LP an amount equal to the 2008 Dells Earn Out Amount less the
2007 Dells Earn Out Amount multiplied by the aggregate Percentage Interests of
the CNL Partners.

 

(d) If the NOI of the Sandusky Hotel Property for the 2008 Fiscal Year exceeds
$5,600,000, then, for purposes of this Agreement, the “2008 Sandusky Earn Out
Amount” will be equal to the excess multiplied by ten (10), and CNL LP shall pay
to GW LP an amount equal to the 2008 Sandusky Earn Out Amount less the 2007
Sandusky Earn Out Amount multiplied by the aggregate Percentage Interests of the
CNL Partners.

 

(e) Notwithstanding the foregoing provisions of this Section 4.7, neither the
2007 Dells Earn Out Amount nor the sum of the 2007 Dells Earn Out Amount and the
2008 Dells Earn Out Amount may exceed $3,000,000. Similarly, neither the 2007
Sandusky Earn Out Amount nor the sum of the 2007 Sandusky Earn Out Amount and
the 2008 Sandusky Earn Out Amount may exceed $3,000,000. For example, if the
2007 Dells Earn Out Amount, as calculated pursuant to Section 4.8(a), is
$3,500,000, then the 2007 Dells Earn Out Amount will be limited to $3,000,000
and there shall be no 2008 Dells Earn Out Amount, and if the 2007 Dells Earn Out
Amount, as calculated pursuant to Section 4.8(a) above, is $2,500,000, then the
2008 Dells Earn Out Amount will be limited to $500,000.

 

(f) In the event of any payment made by CNL LP to GW LP pursuant to the
foregoing terms of this Section 4.7, the Dells Hotel Property (in the event of a
payment on account of the 2007 Dells Earn Out Amount or the 2008 Dells Earn Out
Amount) or the Sandusky Hotel Property (in the event of a payment on account of
the 2007 Sandusky Earn Out Amount or the 2008 Sandusky Earn Out Amount) shall be
deemed revalued as of the Effective Date by increasing the value thereof by the
amount of the applicable Earn Out Amount and each of the Partners shall be
deemed to have contributed to the Partnership, in connection with the
contribution of such Hotel Property and as of the Effective Date, additional
value represented by the Earn Out Amount pro rata in proportion to their
respective Percentage Interests as of the date of such payment; provided,
however, that such deemed contributions shall not be taken into account for
purposes of (i) determining the Partners’ respective Unreturned Capital prior to
the date such payment is made, or (ii) applying the provisions of Section 4.2,
Section 4.4, Section 4.8 or Section 5.3 prior to the date such payment is made.

 

(g) In the event that the “Adjusted EBITDA” of Great Wolf Resorts for the third
quarter of 2005 beginning on July 1, 2005 and ending on September 30, 2005 is
less than Nineteen Million One Hundred Thousand and No/100 Dollars
($19,100,000.00), the foregoing provisions of this Section 4.7 shall be null and
void and of no force or effect. For purposes hereof, “Adjusted EBITDA” means net
income plus (a) interest expense, net, (b) income taxes, (c) depreciation and
amortization, (d) non-cash employee compensation, (e) costs associated with
early extinguishment of debt, and (f) pre-opening costs of resorts under
development.

 

Section 4.8 First Mortgage Loan; Distribution of Proceeds. The Partners agree
that the Partnership shall use reasonable commercial efforts to borrow the First
Mortgage Loan as

 

26



--------------------------------------------------------------------------------

soon as possible after the Effective Date. The Partners agree that the First
Mortgage Loan will be subject to the approval of CNL LP and GW LP pursuant to
Section 6.4. The Partners intend that the original principal balance of the
First Mortgage Loan will be an amount equal to fifty-five percent (55%) of the
Initial Contributed Property Value and they agree that it shall not exceed such
amount. Upon the closing of the First Mortgage Loan, the Partnership shall, as a
partial return of the Unreturned Capital of the Partners, distribute the
proceeds of the First Mortgage Loan to the Partners such that, after such
distribution, the balance of GW LP’s Capital Account is thirty percent (30%) of
the sum of the Capital Account balances of all of the Partners and the Capital
Account balances of the CNL Partners are, in the aggregate, equal to seventy
percent (70%) of the sum of the Capital Account balances of all of the Partners.
Upon the distribution of such proceeds of the First Mortgage Loan in accordance
with this Section 4.8, the Percentage Interest of GW LP shall thereupon
automatically become thirty percent (30%) and the aggregate Percentage Interests
of the CNL Partners will thereupon automatically become seventy percent (70%) if
they are not already such percentages.

 

ARTICLE 5

ALLOCATIONS AND DISTRIBUTIONS

 

Section 5.1 Distributions.

 

(a) Net Cash Flow.

 

(i) Until the aggregate Percentage Interests of the CNL Partners equal seventy
percent (70%), the Partnership shall, quarterly within forty-five (45) days
after the end of each Fiscal Quarter, distribute Net Cash Flow among the
Partners pro rata in proportion to their respective Percentage Interests, and,
if and as long as the aggregate Percentage Interests of the CNL Partners equal
or exceed seventy percent (70%), the Partnership shall, quarterly within
forty-five (45) days after the end of each Fiscal Quarter, distribute Net Cash
Flow among the Partners in accordance with the following order of priority:

 

(A) First, to the CNL Partners, pro rata in proportion to their respective
Percentage Interests, to pay the CNL Preferred Distribution;

 

(B) Second, to GW LP to pay the GW Preferred Distribution; and

 

(C) Thereafter, among the Partners, pro rata in proportion to their respective
Percentage Interests.

 

(ii) Notwithstanding the foregoing provisions of this Section 5.1, in the event
that neither GW Manager nor any other Affiliate of GW LP is managing any Hotel
Property and a Hotel Manager which is not an Affiliate of GW LP is managing such
Hotel Property (the “Threshold Condition”), then, in any Fiscal Year in which
the Threshold Condition is satisfied, if the rent required to be paid pursuant
to the provisions of Section 3.1 of the Operating Lease with respect to such
Hotel Property for such Fiscal

 

27



--------------------------------------------------------------------------------

Year is not at least equal to the rent required to be paid with respect to such
Hotel Property under such Section 3.1 during the first full Fiscal Year
beginning after the Effective Date, distributions of Net Cash Flow properly
allocable to such Hotel Property (as determined by the General Partner in its
reasonable discretion), shall be made solely pursuant to the provisions of
Section 5.1(a)(i)(C), and only that portion of each Partners’ respective
Unreturned Capital properly allocable to a Hotel Property with respect to which
the Threshold Condition is not satisfied shall be treated as Unreturned Capital
for purposes of Section 5.1(a)(i). For purposes of this Section 5.1(a)(ii), each
Partner’s Unreturned Capital with respect to any Fiscal Year (including any
reductions in such Unreturned Capital made pursuant to the terms of this
Agreement during such Fiscal Year) will be allocated among the Hotel Properties
pro rata in proportion to the respective Capital Contributions made by such
Partner with respect to each of the Hotel Properties.

 

(iii) The General Partner shall reasonably adjust the Net Cash Flow distributed
within forty-five (45) days after the end of the last Fiscal Quarter of each
Fiscal Year (and to the extent necessary the Partners agree to make appropriate
adjustments among themselves, which adjustments shall be reflected in future
distributions under this Article 5 to the extent appropriate) to ensure that the
amount distributable to each of the Partners for the entire Fiscal Year is equal
to the amounts each of the Partners would have received under Section 5.1(a) if
the Net Cash Flow was determined for the entire Fiscal Year and was distributed
in a single disbursement as of December 31 of each Fiscal Year (such
adjustments, for example, shall take into account any increased distributions a
Partner receives as a result of receiving distributions quarterly instead of
annually).

 

(b) Capital Proceeds. Capital Proceeds (including Capital Proceeds distributed
to the Partners in winding up the Partnership) remaining after the payment of
any debts and liabilities of the Partnership and the Subsidiaries (through a
capital contribution to the Subsidiaries) due and payable at such time and the
establishment of any reserves which the General Partner reasonably determines to
be necessary to provide for any contingent or unforeseen liabilities or
obligations of the Partnership or of the Subsidiaries, (provided that at such
time as the General Partner determines to be advisable, the balance of the
reserves remaining after the payment of such contingencies shall be deemed
Capital Proceeds available for distribution) shall be distributed in accordance
with the following order of priority:

 

(i) First, to the Partners, pro rata in proportion to the respective amounts of
their Unreturned Capital, until the Unreturned Capital of each of the Partners
is returned in full; and

 

(ii) Thereafter, among the Partners, pro rata in proportion to their respective
Percentage Interests.

 

Notwithstanding the foregoing provisions of this Section 5.1(b), upon the
closing of the First Mortgage Loan, the proceeds thereof shall be distributed to
the Partners in accordance with Section 4.8 above.

 

28



--------------------------------------------------------------------------------

(c) Compliance with Law. Notwithstanding any provision to the contrary contained
in this Agreement, no distribution shall be made to a Partner or a
successor-in-interest to a Partner hereunder if such distribution would not
comply with the requirements of the Act or other applicable law.

 

Section 5.2 Determination of Items of Income, Gain, Deduction and Loss. For
purposes of this Agreement, the profit or loss of the Partnership for each
Fiscal Year shall be the net income or net loss of the Partnership for such
Fiscal Year as determined for Federal income tax purposes, and the items of
income, gain, deduction and loss which comprise such profit or loss shall be
computed with the following adjustments:

 

(a) without regard to any adjustment to basis pursuant to Section 743 of the
Code (except as provided in Section 5.2(h));

 

(b) by including the net gain (after expenses) or net loss (after expenses)
realized or incurred by the Partnership in a Capital Transaction determined on
the basis of the Carrying Value of the property which is the subject of the sale
or other disposition;

 

(c) by taking into account, in lieu of depreciation and amortization with
respect to property of the Partnership as determined for federal income tax
purposes, the Depreciation with respect to such property;

 

(d) by including as an item of gross income any tax-exempt income received by
the Partnership;

 

(e) by treating as a deductible expense any expenditure of the Partnership
described in Section 705(a)(2)(B) of the Code;

 

(f) by excluding any item of income, gain, loss or deduction which is required
to be specially allocated to a Contributing Partner pursuant to Section 704(c)
of the Code and the Regulations thereunder;

 

(g) in the event the Carrying Value of an asset of the Partnership is adjusted
pursuant to clauses (ii) or (iii) of the definition thereof, the amount of such
adjustment shall be taken into account as gain or loss from the disposition of
such asset for purposes of computing profit or loss hereunder; and

 

(h) to the extent an adjustment to the Adjusted Basis of any asset of the
Partnership pursuant to Sections 734(b) or 743(b) of the Code is required by
Regulations Section 1.704-1(b)(2)(iv)(m)(4) to be taken into account in
determining Capital Accounts as a result of a distribution other than in
complete liquidation of a Partner’s Partnership Interest, the amount of such
adjustment shall be treated as an item of gain (if the adjustment increases the
Adjusted Basis of the asset) or loss (if the adjustment decreases the Adjusted
Basis of the asset) from the disposition of the asset and shall be taken into
account for purposes of computing profit or loss hereunder.

 

29



--------------------------------------------------------------------------------

Section 5.3 General Allocation of Profit and Loss.

 

All items of income, gain, loss and deduction as determined for book purposes
shall be allocated among the Partners and credited or debited to their
respective Capital Accounts in accordance with Regulations Section
1.704-1(b)(2)(iv), so as to ensure to the maximum extent possible (i) that such
allocations satisfy the economic effect equivalence test of Regulations Section
1.704-1(b)(2)(ii)(i) (as provided hereinafter) and (ii) that all allocations of
items that cannot have economic effect (including credits and nonrecourse
deductions) are allocated to the Partners in accordance with their respective
Percentage Interests as determined at such time. To the extent possible, items
that can have economic effect shall be allocated in such a manner that the
balance of each Partner’s Capital Account at the end of any taxable year
(increased by the sum of (a) such Partner’s “share of partnership minimum gain”
as defined in Regulations Section 1.704-2(g)(1) and (b) such Partner’s share of
“partner nonrecourse debt minimum gain” as defined in Regulations Section
1.704-2(i)(5)) would be positive to the extent of the amount of cash that such
Partner would receive (or would be negative to the extent of the amount of cash
that such Partner would be required to contribute to the Partnership) if the
Partnership sold all of its property for an amount of cash equal to the book
value (as determined pursuant to Regulations Section 1.704-1(b)(2)(iv)) of such
property (reduced, but not below zero, by the amount of nonrecourse debt to
which such property is subject) and all of the cash of the Partnership remaining
after payment of all liabilities (other than nonrecourse liabilities) of the
Partnership were distributed in liquidation immediately following the end of
such taxable year in accordance with Section 5.1(b).

 

Section 5.4 Income Tax Elections. In the event of a Transfer (or deemed
Transfer), of all or part of a Partnership Interest (or of the interest of a
partner or member in a partnership or limited liability company which is a
Partner), the General Partner shall make the election described in Section 754
of the Code.

 

Section 5.5 Income Tax Allocations.

 

(a) For purposes of Sections 702 and 704 of the Code, or the corresponding
sections of any future Federal internal revenue law, or any similar tax law of
any state or other jurisdiction, the Partnership’s profits, gains and losses for
Federal income tax purposes, and each item of income, gain, loss or deduction
entering into the computation thereof, shall be allocated among the Partners, to
the extent possible, in the same proportions as the corresponding “book” items
are allocated pursuant to Section 5.3.

 

(b) If any portion of the profit from a Capital Transaction allocated among the
Partners pursuant to Section 5.3 is characterized as ordinary income under the
recapture provisions of the Code, each Partner’s distributive share of taxable
gain from the sale of the property that gave rise to such profit (to the extent
possible) shall include a proportionate share of the recapture income equal to
that Partner’s share of prior cumulative depreciation deductions with respect to
the property that give rise to the recapture income.

 

Section 5.6 Transfers During Fiscal Year. In the event of the Transfer of all or
any part of a Partnership Interest (in accordance with the provisions of this
Agreement) at any time

 

30



--------------------------------------------------------------------------------

other than the end of a Fiscal Year, the share of profit or loss, and items of
income, gain, loss and deduction shall be allocated between the transferor and
the transferee by treating the Partnership’s books as closing on the date of the
sale. If during any Fiscal Year the Percentage Interests of the Partners are
adjusted pursuant to any provision of this Agreement that provides for such
adjustment, the share of profit or loss of the Partnership for such Fiscal Year
which is to be allocated among the Partners in proportion to their Percentage
Interests shall be allocated among the Partners in the same manner as provided
in this Section 5.6 in the case of a Transfer of a Partnership Interest.

 

Section 5.7 Allocations Regarding Contributed Property.

 

(a) Each item of taxable income, gain, loss or deduction attributable to (i) any
Contributed Property, and (ii) any other property of the Partnership the
Carrying Value of which has been adjusted pursuant to clauses (ii) or (iii) of
the definition of Carrying Value, shall be allocated among the Partners in
accordance with Section 704(c) of the Code, using such method permitted by
Section 704(c) of the Code and the Regulations thereunder as may be selected by
the written agreement of the Partners, on the advice of the Partnership’s
independent certified public accountants, so as to take into account the
variation, at the time of contribution or adjustment to Carrying Value, between
the Adjusted Basis and the Carrying Value of such property, as required by
Regulations Section 1.704-1(b)(4)(i) and Section 1.704-3 (and absent such
written agreement the Partnership shall use the so-called “traditional method”
with respect to such property).

 

(b) Any portion of such items not allocated in accordance with Section 5.6(a)
shall be allocated in accordance with the other provisions of this Article 5.

 

Section 5.8 Tax Matters Partner. The General Partner shall be the “tax matters
partner” of the Partnership pursuant to Section 6231(a)(7) of the Code (the “Tax
Matters Partner”). The Tax Matters Partner shall be authorized and required to
represent the Partnership (at the expense of the Partnership) in connection with
all examinations of the affairs of the Partnership by any federal, state or
local tax authorities, including any resulting administrative and judicial
proceedings, and to expend funds of the Partnership for professional services
and costs associated therewith. The Tax Matters Partner shall take all actions
necessary to preserve the rights of the Partners with respect to audits and
shall provide all Partners with notices of all such proceedings and other
information as required by law. The Tax Matters Partner shall obtain the prior
written consent of each Partner before settling, compromising or otherwise
altering the defense of any proceeding before the Internal Revenue Service if
such Partner or any of its constituent partners or Partners could be affected
thereby. The Tax Matters Partner shall keep the Partners timely informed of its
activities under this Section 5.8. The Tax Matters Partner may prepare and file
protests or other appropriate responses to such audits affecting the
Partnership. The Tax Matters Partner shall select counsel to represent the
Partnership in connection with any audit conducted by the Internal Revenue
Service or by any state or local authority. All costs incurred in connection
with the foregoing activities, including legal and accounting costs, shall be
borne by the Partnership. Any additional expenses with respect to judicial
review of adverse determinations in connection with any such tax audits or the
defense of any Partner against any claim asserted by the Internal Revenue
Service or state or local tax

 

31



--------------------------------------------------------------------------------

authority of additional tax liability arising out of the Partner’s ownership of
its Partnership Interest shall only be incurred by the Partner(s) who have
authorized the Tax Matters Partner, in writing, to proceed with such judicial
review or defense. Each Partner agrees to reasonably cooperate with the Tax
Matters Partner and to do or refrain from doing any or all things reasonably
required by the Tax Matters Partner in connection with the conduct of all such
proceedings.

 

Section 5.9 Election to be Taxed as Partnership. The Partnership shall be
treated as a partnership for federal income tax purposes. The Partners agree to
be bound by the provisions of this Article 5 in reporting their shares of
Partnership income and loss for income tax purposes.

 

Section 5.10 Assignees Treated as Partners. For all purposes of this Article 5,
but for no other purpose, an Assignee of a Partnership Interest shall be treated
as a Partner and each reference in this Article 5 to the Partners shall be
deemed to include Assignees.

 

Section 5.11 Regulatory Compliance. Notwithstanding any other provisions of this
Agreement, no allocation of profit or loss (or item thereof) will be made to a
Partner if the allocation would not have “economic effect” under Regulations
Section 1.704-1(b)(2)(ii) or otherwise would not be in accordance with the
Partner’s Partnership Interest in accordance with and within the meaning of
Regulations Section 1.704-1(b)(3) or 1.704-1(b)(4)(iv).

 

Section 5.12 Allocations and Distributions to CNL Partners. Unless otherwise
provided herein, any distributions or allocations that are made to the CNL
Partners shall be made between the CNL Partners in the same ratio that the
Percentage Interest of each CNL Partner bears to the Percentage Interests of all
CNL Partners.

 

ARTICLE 6

RIGHTS AND DUTIES OF PARTNERS

 

Section 6.1 Management. Subject to the provisions of Section 6.4 and any other
provisions of this Agreement that specifically restrict the General Partner’s
authority, the business and affairs of the Partnership shall be managed under
the direction of the General Partner, who may exercise all powers of the
Partnership and perform or authorize the performance of all lawful acts which
are not by the Act or this Agreement directed or required to be exercised or
performed by the Partners. The General Partner shall also be responsible for the
implementation of Major Decisions approved by the Partners. All acts of the
General Partner within the scope of its authority shall bind the Partnership.
The General Partner shall be CNL GP; provided that CNL GP may be replaced as the
General Partner by an affirmative vote of all of the Limited Partners or as
otherwise specifically provided herein. The parties agree that the General
Partner shall at all times have the sole right and authority to exercise any
right of the Partnership or any Tenant to terminate GW Manager or any other
Affiliate of GW LP pursuant to the terms of any Hotel Management Agreement and
without the consent of GW LP.

 

Section 6.2 Liability of Partners. Except as otherwise specifically provided in
this Agreement, including Section 4.2 and Section 4.3, no Partner shall be
obligated to make Capital Contributions to the Partnership. No Limited Partner
shall have any personal liability with

 

32



--------------------------------------------------------------------------------

respect to the liabilities or obligations of the Partnership. The failure of the
Partnership to observe any formalities or requirements relating to the exercise
of its powers or the management of its business or affairs under this Agreement
or the Act shall not be grounds for imposing personal liability on the Partners
for liabilities or obligations of the Partnership.

 

Section 6.3 Indemnification. To the fullest extent permitted by the laws of the
State of Delaware, each of the General Partner, CNL LP and GW LP shall be
entitled to indemnity from the Partnership and the Subsidiaries for any act
performed by it within the scope of the authority (if any) conferred on it by
this Agreement, including without limitation any liability arising out of any
guaranties or indemnities provided by any such party or its Affiliate in
connection with financing which has been approved by the Partnership, except for
acts of fraud, gross negligence, breach of fiduciary duty or willful misconduct.

 

Section 6.4 Major Decisions. Notwithstanding anything in this Agreement to the
contrary, none of the following decisions involving the conduct of the business
and affairs of the Partnership or any Subsidiary (the “Major Decisions”) shall
be made unless approved in writing by CNL LP and GW LP:

 

(a) subject to Article 12, selling, leasing or otherwise disposing of, or
granting a Mortgage on, all or any substantial part of the Hotel Properties or
the Subsidiaries, including the granting of options and rights of first refusal;

 

(b) creating, incurring, assuming, refinancing, extending, modifying or
otherwise becoming liable with respect to any obligation for borrowed money
(including guarantees of the indebtedness or other obligations of any Person or
of any Subsidiary or Affiliate of the Partnership), including by the issuance of
any bonds, debentures, notes or other evidences of indebtedness in any
transaction or series of transactions or prepaying any such obligation for
borrowed money;

 

(c) acquiring any real property, whether improved or unimproved, or any interest
therein, directly or indirectly, other than the Dells Hotel Property and the
Sandusky Hotel Property;

 

(d) entering into, or amending in any material respect, or terminating, any of
the Operating Leases;

 

(e) amending this Agreement, amending the partnership agreement or other
organizational or governance document of any Subsidiary or amending in any
material respect, or waiving any material rights in, or terminating, any
agreement the entering into of which was a Major Decision;

 

(f) assigning the property of the Partnership or a Subsidiary in trust for
creditors;

 

(g) confessing a judgment against the Partnership or a Subsidiary or its or
their assets, or any portion thereof,

 

33



--------------------------------------------------------------------------------

(h) lending money to, or guaranteeing the debts or other obligations of, or
acting as a surety for, a Partner or any other Person;

 

(i) except for entering into, and making payments required under, a GW
Management Agreement, the Development Agreement, a License Agreement, and
agreements permitted to be entered into or amended by a GW Manager, entering
into, or amending, a contract between the Partnership or a Subsidiary, and a
Partner or an Affiliate of a Partner or paying fees or other compensation to a
Partner or an Affiliate of a Partner other than fees and other compensation
payable to a GW Manager or its Affiliates under a GW Management Agreement or any
agreement permitted to be entered into or amended by a GW Manager thereunder;

 

(j) causing the Partnership or any Subsidiary to amend, terminate, or request,
grant or be granted a waiver under, any of the documents executed with respect
to any Loan;

 

(k) changing the name of the Partnership or a Subsidiary;

 

(l) establishing reserves for the Partnership or a Subsidiary to the extent not
required by the Hotel Management Agreements or any Loan Document;

 

(m) except as otherwise provided in Article 13, dissolving, liquidating and
winding-up the affairs of the Partnership or a Subsidiary;

 

(n) merging or consolidating the Partnership or a Subsidiary with or into any
other partnership, a limited liability company, a corporation or any other
entity;

 

(o) commencing, settling or dismissing litigation, or administrative or other
governmental proceedings, by or against the Partnership or a Subsidiary (other
than proceedings against a Partner to enforce the Partner’s obligations under
this Agreement), the outcome of which could have a material adverse effect on
the business or operations of the Partnership or a Subsidiary or the Hotel
Properties or which are for damages in excess of $250,000;

 

(p) redeeming the Partnership Interest of any Partner, admitting any new Partner
(except as otherwise provided herein) or creating a new class of Partners;

 

(q) approving all federal and state income tax returns for the Partnership and
authorizing the filing thereof;

 

(r) causing the Partnership or the Subsidiaries to take any of the actions
described in Section 10.1(e);

 

(s) entering into any joint venture with any Person;

 

(t) creating, granting, extending or modifying any easements or other
encumbrances on the Property;

 

34



--------------------------------------------------------------------------------

(u) determining whether and to what extent to restore or rebuild any of the
improvements on the Property in the event of a casualty or condemnation, unless
such decision may be made by the Subsidiary that owns the applicable Hotel
Property, or the Tenant that occupies such Hotel Property, pursuant to the terms
of the applicable Management Agreement;

 

(v) any substantial capital project which would be classified as a “Major Lodge
Building Expenditure” under any of the Hotel Management Agreements;

 

(w) seeking approval from the applicable governmental authority of a variance
from or change in the zoning classification of a Hotel Property;

 

(x) issuing press releases or other public communications regarding the
Property, the Partnership or any of the Subsidiaries or Tenants;

 

(y) at any time that the GW Manager or any other Affiliate of GW LP is not
managing any of the Hotels, approving any budget for the finances of such Hotel;
and

 

(z) prosecuting (including settling) any insurance claim which is in excess of
$250,000 or any eminent domain proceeding.

 

If there shall at any time be a violation or an attempt to violate any of the
provisions of this Section 6.4 and any rights hereby granted, then any Partner
shall, in addition to all rights and remedies at law or in equity, be entitled
to a decree or order restraining such violation; it being hereby expressly
acknowledged and agreed that damages at law will be an inadequate remedy for a
breach or violation of the provisions set forth in this Section 6.4.

 

Notwithstanding the foregoing provisions of this Section 6.4, to the extent
that, with respect to a particular Hotel Property, any action or decision
relating to any matter that is within the scope of the foregoing Major Decisions
is specifically addressed by the terms of the Hotel Management Agreement for
such Hotel Property and the GW Manager or another Affiliate of GW LP is the
Hotel Manager for such Hotel Property, then the terms of such Hotel Management
Agreement shall control with respect to such action or decision and CNL LP and
GW LP will not have any approval rights under this Section 6.4 with respect
thereto.

 

Section 6.5 General Partner Compensation. The General Partner shall not be
compensated, as such, for its services as General Partner. However, the General
Partner shall be reimbursed by the Partnership for all reasonable out-of-pocket
expenses paid or incurred by it in the performance of its duties under this
Agreement.

 

Section 6.6 Signing of Documents. The General Partner is authorized, in the name
and on behalf of the Partnership, to sign and deliver all contracts, agreements,
leases, notes, mortgages and other documents and instruments (each a “Document”
and collectively, “Documents”) which are necessary, appropriate or convenient
for the conduct of the Partnership’s day-to-day business and the furtherance of
its purposes or which are necessary, appropriate or convenient to carry out
Major Decisions approved by the Partners pursuant to Section 6.4.

 

35



--------------------------------------------------------------------------------

Section 6.7 Right to Rely on Authority of General Partner. No Person dealing
with the General Partner shall be required to determine the authority of the
General Partner to make any undertaking on behalf of the Partnership, or to
determine any fact or circumstance bearing upon the existence of the authority
of the General Partner. Every Document executed by the General Partner shall be
conclusive evidence in favor of every Person relying thereon or claiming
thereunder that:

 

(a) at the time of the execution or delivery of the Document, the Partnership
was in existence and this Agreement was in full force and effect;

 

(b) the Document was duly approved by the General Partner or the Partners in
accordance with this Agreement and is binding upon the Partnership; and

 

(c) the General Partner was duly authorized and empowered to execute and deliver
the Document for and on behalf of the Partnership.

 

Section 6.8 Outside Activities.

 

(a) Each Partner and any Person who is an Affiliate of a Partner may engage or
hold interests in other business ventures of every kind and description for the
Partner’s or the Affiliate’s own account, whether or not such business ventures
are in direct or indirect competition with the business of the Partnership and
whether or not the Partnership has any interest therein. Neither the Partnership
nor any of the Partners shall have any rights by virtue of this Agreement in
such independent business ventures or to the income or profits derived
therefrom.

 

(b) Notwithstanding the foregoing provisions of this Section 6.8, neither the
CNL Partners nor any of their Affiliates may purchase an interest in a Competing
Facility which is located within one hundred (100) miles of any of the Hotel
Properties unless GW LP is given an opportunity to participate in such purchase
by owning a percentage ownership interest, either (at the sole option of the CNL
Partners) directly in such interest in a Competing Facility or indirectly
through the purchasing entity, equal to the Percentage Interest that it then
owns in the Partnership. The CNL Partners will provide notice to GW LP of any
such proposed purchase and, in order to participate, GW LP must provide notice
of its election to participate to the CNL Partners within fifteen (15) Business
Days after its receipt of the notice from the CNL Partners.

 

(c) If GW LP timely elects to participate in the purchase of an interest in a
Competing Facility pursuant to Section 6.8(b), then it shall either (at the sole
option of the CNL Partners) (i) provide its proportionate share of any equity
required to purchase such interest as a cotenant, or (ii) shall agree, along
with the other owners of the purchasing entity of such interest, to make capital
contributions to such purchasing entity pro rata with the other owners thereof
in proportion to their respective ownership percentages to fund any equity
required for such purchase. In either case, GW LP shall fully cooperate in all
reasonable respects with the CNL Partners and/or their Affiliate(s) and the
seller with respect to such purchase, shall not act or fail to act so as to
unreasonably delay such purchase, and if GW LP breaches any of the covenants set
forth in this sentence and such breach is not cured within five (5) Business
Days after notice

 

36



--------------------------------------------------------------------------------

thereof is provided by the CNL Partners to GW LP, then GW LP will no longer have
the right to participate in such purchase transaction. If GW LP will participate
in such purchase as an owner of the purchasing entity, then the owners of the
purchasing entity shall enter into an agreement with terms that are
substantially similar to this Agreement, except to the extent the terms of this
Agreement are specific to this particular deal.

 

(d) If GW LP does not timely elect to participate in the purchase of an interest
in a Competing Facility pursuant to Section 6.8(b) or if GW LP and the CNL
Partners and/or any of their Affiliates cannot agree in good faith as to any of
the terms of GW LP’s participation in such purchase, then the CNL Partners
and/or their Affiliates may purchase the interest that is the subject of such
purchase without the participation of GW LP.

 

Section 6.9 Limitations on Powers of Partners. Except as expressly authorized by
this Agreement, no Partner shall, directly or indirectly, (i) resign, retire or
withdraw from the Partnership, (ii) dissolve, terminate or liquidate the
Partnership, (iii) petition a court for the dissolution, termination or
liquidation of the Partnership, or (iv) cause any property of the Partnership to
be subject to the authority of any court, trustee or receiver (including suits
for partition and bankruptcy, insolvency and similar proceedings).

 

Section 6.10 Prohibition Against Partition; Distribution in Kind. Each Partner
irrevocably waives any and all rights the Partner may have to maintain an action
for partition with respect to any property of the Partnership or any right to
take any other action that otherwise might be available to such Partner for the
purpose of severing such Partner’s interest in the assets held by the
Partnership from the interest of the other Partners. A Partner, regardless of
the nature of its contribution, has no right to demand and receive any
distribution from the Partnership in any form other than cash.

 

Section 6.11 Hotel Manager. Nothing contained in this Agreement shall have the
effect of limiting or restricting the Hotel Manager’s right to manage and
operate the Hotels in accordance with the Hotel Management Agreements. Any and
all decisions or actions to be made or taken by the Partnership or any
Subsidiary with respect to, or arising under, the Hotel Management Agreements
(in accordance with the terms of those agreements) shall be vested solely and
exclusively with the General Partner and no prior approval of GW LP or any of
the Limited Partners will be necessary prior to making such decisions and/or
actions unless specifically required pursuant to the terms of Section 6.4 or any
of the other terms of this Agreement. In furtherance of the foregoing, GW LP
expressly acknowledges and agrees that (a) the General Partner has and owes no
fiduciary obligation to GW Manager in its role as the Hotel Manager in making
any such decisions or taking any such actions, including the termination of any
Hotel Management Agreement and in making such decisions and taking such actions,
the General Partner may act in the best interests of the Partnership without
regard to the interests of the GW Manager.

 

Section 6.12 License Agreements. Each of the Tenants will enter into a License
Agreement and the term of each such License Agreement shall be coterminous with
the term of the applicable Hotel Management Agreement by and between the GW
Manager and the Tenant of the applicable Hotel Property. Unless otherwise agreed
in writing by the Partners, the terms of each License Agreement will be
substantially similar to the terms of the form of License Agreement attached to
the Formation Agreement as an exhibit thereto.

 

37



--------------------------------------------------------------------------------

ARTICLE 7

BOOKS OF ACCOUNT AND REPORTS; ACCESS TO RECORDS

 

Section 7.1 Books and Records. The General Partner shall keep, or cause to be
kept, at the principal place of business of the Partnership (or at such other
place of business or office as the General Partner may reasonably designate)
true and correct books of account, in which shall be entered fully and
accurately each and every transaction of the Partnership. Each Partner or such
Partner’s designated agent shall have access at reasonable times on Business
Days at the Partnership’s office to the Partnership’s books of account and all
other information concerning the Partnership required by the Act to be made
available to Partners, and may make copies thereof at such Partner’s expense. A
Partner must give the Partnership notice of its desire to exercise rights under
the preceding sentence at least three Business Days in advance. The
Partnership’s books shall be kept on the accrual method of accounting in
accordance with GAAP, consistently applied, and for a fiscal period which is the
Fiscal Year.

 

Section 7.2 Banking. All funds of the Partnership shall be deposited in its name
in such commercial bank or invested in such federally-insured savings and loan
account or accounts, in such U.S. Treasury obligations, or in such bank
certificates of deposit, as the General Partner may determine (the “Bank
Accounts”). All withdrawals from any such Bank Account shall be made upon a
check or order signed by any individual designated by the General Partner from
time to time; but the General Partner may restrict the amounts that can be
withdrawn by any such individual. All such withdrawn funds shall only be used
for Partnership purposes as provided in this Agreement and in accordance with
the terms hereof.

 

Section 7.3 Reports to Partners. The General Partner shall cause the Partnership
to prepare and deliver to each Partner the following financial reports with
respect to the Partnership and the Subsidiaries: (i) within 45 days after the
end of each Fiscal Quarter, unaudited consolidated monthly financial statements
for such Fiscal Quarter, including a balance sheet, an income statement and
statement of cash flows, (ii) concurrently with the delivery to the holder of a
Mortgage encumbering the Hotel Property, a copy of all financial statements and
other reports delivered by the Partnership to such holder, and (iii) within 90
days after the end of each Fiscal Year, audited financial statements certified
by an independent public accountant, including a balance sheet, an income
statement and statement of cash flows, and the information necessary to enable
the Partner to complete such Partner’s federal and state income tax returns for
such Fiscal Year. Notwithstanding the foregoing, the General Partner shall be
entitled to rely upon, and incorporate into such statements, the financial
statements and reports prepared by Hotel Manager under the Hotel Management
Agreements.

 

Section 7.4 Accountants. The General Partner shall cause the Partnership to
retain a firm of independent certified public accountants to prepare and file
the Partnership’s, the Subsidiaries’ and the Tenants’ federal and state income
tax returns and to provide other outside accounting services from time to time
required by the Partnership and the Subsidiaries.

 

38



--------------------------------------------------------------------------------

ARTICLE 8

TRANSFERS OF PARTNERSHIP INTERESTS AND ECONOMIC RIGHTS

 

Section 8.1 Partner’s or Assignee’s Right to Transfer. A Partner may Transfer
all or a part of the Partner’s Partnership Interest and an Assignee may Transfer
all or a part of the Assignee’s Economic Rights, but only if the Partner or the
Assignee complies with the provisions of Section 8.2.

 

Section 8.2 Conditions of Transfer. Except as otherwise provided in Section 8.4,
no Partnership Interest or Economic Rights shall be Transferred:

 

(a) if the Transfer is prohibited by, or would cause a default under, any
Mortgage encumbering the Hotel Property, under any loan agreement or guaranty to
which the Partnership or the Subsidiaries is a party or under any of the Hotel
Management Agreements;

 

(b) in the case of a Transfer to a Person who is not a Partner or a Permitted
Transferee, unless the Partnership receives an opinion of counsel satisfactory
to the other Partners that such Transfer is exempt from the registration
requirements of any applicable federal or state securities laws;

 

(c) in the case of a Transfer to a Person who is not a Partner, unless the
Partnership receives from the Person to whom the Partnership Interest or the
Economic Rights are Transferred, such Person’s taxpayer or employer
identification number and any other information reasonably requested by the
General Partner; and

 

(d) in the case of a Transfer to a Person who is not a Partner or a Permitted
Transferee, unless (i) the Partner or the Assignee desiring to make the Transfer
provides to the other Partners a First Offer (as defined in Section 8.3(e)) or
obtains a Third Party Offer (as defined in Section 8.3(e)) for the purchase of
all (but not less than all) of such Partner’s or Assignee’s Partnership Interest
or Economic Rights, as the case may be, and offers to sell the Partnership
Interest or the Economic Rights that are the subject of the First Offer or Third
Party Offer to the other Partners pursuant to Section 8.3, and (ii) the other
Partners do not exercise the option to purchase such Partnership Interest or the
Economic Rights within the time and in the manner required by Section 8.3.

 

(e) Notwithstanding any of the other terms of this Agreement to the contrary,
the CNL Partners may not Transfer any portion of their Partnership Interests or
Economic Rights to a Competitor without the prior written consent of GW LP.

 

Section 8.3 Partners’ Rights of First Offer and First Refusal.

 

(a) A Transfer of a Partnership Interest by a Partner or Economic Rights by an
Assignee permitted by Section 8.2(d) shall not be made without first giving to
the other Partners (in the case of a Transfer) a notice (the “Offering Notice”)
in which the Partner or the Assignee (hereinafter referred to as the “Offeror”)
irrevocably offers to sell to the Partner(s) to whom the Offering Notice is
given (the “Offeree”), the Offeror’s entire Partnership Interest or Economic
Rights (hereinafter referred to as the “Offered Interest”) on the terms and
conditions set forth in

 

39



--------------------------------------------------------------------------------

this Section 8.3. The Offering Notice shall be accompanied by a copy of the
First Offer or a true, correct and complete copy of the Third Party Offer. In
the case of a Third Party Offer, the giving of an Offering Notice shall
constitute a representation and warranty by the Offeror to the Offeree that the
Third Party Offer is bona fide in all respects.

 

(b) For a period of 30 days after receipt of the Offering Notice, the Offeree
may exercise its option to purchase the Offered Interest for the same purchase
price and on the same terms set forth in the First Offer or Third Party Offer by
providing notice of such exercise to the Offeror within such 30-day period.

 

(c) If the Offeree exercises its option under Section 8.3(a) within the 30-day
period specified in Section 8.3(b), then the closing of the Offeree’s purchase
of the Offered Interest shall take place at a time and on a date specified by
the Offeree by notice to the Offeror, which date shall not be more than one
hundred twenty (120) days after the Offeree’s receipt of the Offering Notice. At
the closing, the Offeror shall execute and deliver such instruments of
assignment of the Offered Interest as the Offeree shall reasonably request and
the Offeree shall pay the purchase price for the Offered Interest in accordance
with the terms of the First Offer or the Third Party Offer, as the case may be.

 

(d) If, within the 30-day period referred to in Section 8.3(b), the Offeree does
not give notice to the Offeror of the exercise of its option to purchase the
entire Offered Interest, the Offeror shall be free to Transfer the Offered
Interest to any Person in the case of a First Offer or to the Person who made
the Third Party Offer, in the case of a Third Party Offer, but the Transfer must
be consummated within 120 days after the expiration of the 30-day period
referred to in Section 8.3(b) strictly in accordance with the terms of the First
Offer or Third Party Offer, as applicable (provided, however, that the Transfer
may be for a higher price and/or on less favorable terms to the buyer than the
price or the terms specified in the First Offer). If the Transfer of the Offered
Interest is not consummated within 120 days after the expiration of the 30-day
period referred to in Section 8.3(b), the Offeror may not thereafter Transfer
all or any part of its Partnership Interest or Economic Rights to the same
Person who made the Third Party Offer (if applicable) or to any other Person
without first delivering another Offering Notice and complying with the
provisions of this Section 8.3. If a Partner’s Partnership Interest is, or an
Assignee’s Economic Rights are, Transferred to a Person who is not a Permitted
Transferee, the transferee shall be an Assignee but shall not become a Partner
unless admitted as such pursuant to the provisions of Section 9.2(i) and (ii).

 

(e) For purposes of this Section 8.3, the term “First Offer,” means a written
offer to sell a Partner’s entire Partnership Interest or all the Assignee’s
Economic Rights, as the case may be, for a specified price payable in cash. For
the purposes of this Section 8.3, the term “Third Party Offer” shall mean a
written offer to purchase a Partner’s entire Partnership Interest or an
Assignee’s entire Economic Rights, as the case may be, open for acceptance for
at least thirty (30) days, for a specified price from a financially responsible
Person, identified therein by name and address, who is financially capable of
complying with the terms of the Third Party Offer and who is unrelated, directly
or indirectly, to the Partner or the Assignee, or any Affiliate thereof, and
which does not contain terms or conditions which the Offeree, for reasons other
than its financial condition, are not reasonably capable of performing, such as
payment in a specific

 

40



--------------------------------------------------------------------------------

form of property (such as corporate stock or a unique or specific item or class
of property) not readily available to the Offeree or for which no recognized or
adequate public market exists. The Person who makes the Third Party Offer shall
be deemed to be “unrelated” if, but only if, it is not an Affiliate of the
Partner or the Assignee and there is no arrangement of any kind whereby the
Partner or the Assignee, directly or indirectly, will be financially interested
in the ownership of the Hotel Property, or any interest therein, after the sale
of the Partnership Interest or the Economic Rights (other than rights arising
under any Hotel Management Agreement). If the Person making the Third Party
Offer is a corporation, limited liability company or partnership, all
shareholders, members or partners owning more than ten percent (10%) of its
stock, membership interests or partnership interests shall be identified.

 

Section 8.4 Transfer as Security. A Partner or an Assignee may, without
complying with the provisions of Section 8.2 or Section 8.3, Transfer all or a
part of the Partner’s Partnership Interest or the Assignee’s Economic Rights to
the Lender as security for a debt, but any Transfer of such Partnership Interest
or Economic Rights by the Lender incident to the enforcement of its rights or
remedies under the documents evidencing or securing the loan (other than a
Transfer to the Lender or an Affiliate thereof) must comply with the provisions
of Section 8.2 and Section 8.3.

 

Section 8.5 Non-Complying Transfers Void. Any attempted Transfer of all or any
part of a Partner’s Partnership Interest or an Assignee’s Economic Rights that
does not comply with the provisions of Section 8.2 or Section 8.4 shall be null
and void and of no legal effect.

 

Section 8.6 CNL LP Buy-Out Right. CNL LP will have the right to purchase the
entire Partnership Interest of GW LP for an amount equal to the GW LP Buy-Out
Price upon the occurrence of either of the following: (i) the occurrence of
deadlock such that the Limited Partners are unable to agree upon a Major
Decision, or (ii) the occurrence of the Management Agreements Termination Date.
To exercise such right, CNL LP must, within thirty (30) days after the
occurrence of the event giving CNL LP such right, give notice of such exercise
to GW LP (“Buy-Out Notice”). In the event CNL LP provides a Buy-Out Notice, GW
LP shall be obligated to sell its Partnership Interest to CNL LP or any other
Person designated by CNL LP (in either case, hereinafter referred to in this
Section 8.6 as the “Designated Purchaser”) and the Designated Purchaser shall be
obligated to purchase such Partnership Interest, and (i) the closing of such
purchase and sale shall occur at the principal office of the Partnership on or
before one hundred twenty (120) days following the Appraisal Date on a date and
at a time specified by the Designated Purchaser by notice to GW LP, (ii) any
decisions to be made by the Partnership in connection with such sale to the
Designated Purchaser (that is, decisions to be made on behalf of the Partnership
in dealing with the Designated Purchaser) shall be made by the General Partner
acting alone, (iii) the purchase price shall be paid in immediately available
funds, and (iv) GW LP and the Designated Purchaser shall execute such documents
as may be reasonably requested by each other to effect the transfer of GW LP’s
Partnership Interest to the Designated Purchaser. For purposes of this Section
8.6, the GW LP Buy-Out Price will be calculated as of the date that CNL LP gives
the Buy-Out Notice.

 

The purchase of GW LP’s Partnership Interest by the Designated Purchaser will be
subject to all Partnership liabilities which shall be specifically assumed by
the Designated

 

41



--------------------------------------------------------------------------------

Purchaser unless the same are non–recourse to GW LP (in which case the
Designated Purchaser takes subject to such liability). The Designated Purchaser
shall use commercially reasonable efforts to arrange for the release of GW LP
and/or any Affiliates of GW LP from the primary liability (as opposed to
continuing liabilities, such as environmental liabilities, which cannot be
released) to any institutional lenders having outstanding loans to the
Partnership (including the cancellation and return of all guarantees, letters of
credit, and other security or assurances posted or made by GW LP or any
Affiliates of GW LP); provided, however, that if the Designated Purchaser is
unable to arrange for such a release, then it shall indemnify GW LP as to said
liabilities from and after the closing of the purchase under this Section 8.6.

 

Section 8.7 GW LP Put Right. If the last of the GW Management Agreements that is
in effect is terminated as a result of a breach or default by either party
thereto or as a result of any failure to meet the financial performance test set
forth in such agreement, then GW LP will have the right to require CNL LP or any
other Person designated by CNL LP (in either case, hereinafter referred to in
this Section 8.7 as the “Designated Purchaser”) to purchase the entire
Partnership Interest of GW LP for an amount equal to the GW LP Buy-Out Price. To
exercise such right, GW LP must, within thirty (30) days after the occurrence of
the event giving GW LP such right, give notice of such exercise to CNL LP (“Put
Notice”). In the event GW LP provides a Put Notice, GW LP shall be obligated to
sell its Partnership Interest to the Designated Purchaser and the Designated
Purchaser shall be obligated to purchase such Partnership Interest, and (i) the
closing of such purchase and sale shall occur at the principal office of the
Partnership on or before one hundred twenty (120) days following the Appraisal
Date on a date and at a time specified by the Designated Purchaser by notice to
GW LP, (ii) any decisions to be made by the Partnership in connection with such
sale to the Designated Purchaser (that is, decisions to be made on behalf of the
Partnership in dealing with the Designated Purchaser) shall be made by the
General Partner acting alone, (iii) the purchase price shall be paid in
immediately available funds, and (iv) GW LP and the Designated Purchaser shall
execute such documents as may be reasonably requested by each other to effect
the transfer of GW LP’s Partnership Interest to the Designated Purchaser. For
purposes of this Section 8.7, the GW LP Buy-Out Price will be calculated as of
the date that GW LP gives the Put Notice.

 

The purchase of GW LP’s Partnership Interest by the Designated Purchaser will be
subject to all Partnership liabilities which shall be specifically assumed by
the Designated Purchaser unless the same are non–recourse to GW LP (in which
case the Designated Purchaser takes subject to such liability). The Designated
Purchaser shall use commercially reasonable efforts to arrange for the release
of GW LP and/or any Affiliates of GW LP from the primary liability (as opposed
to continuing liabilities, such as environmental liabilities, which cannot be
released) to any institutional lenders having outstanding loans to the
Partnership (including the cancellation and return of all guarantees, letters of
credit, and other security or assurances posted or made by GW LP or any
Affiliates of GW LP); provided, however, that if the Designated Purchaser is
unable to arrange for such a release, then it shall indemnify GW LP as to said
liabilities from and after the closing of the purchase under this Section 8.7.

 

Section 8.8 Appraisal Procedure. Whenever the fair market value of the Hotel
Properties and the other non-cash assets of the Partnership and its Subsidiaries
(the “Fair Market Value”) is to be determined for purposes of this Agreement,
such fair market value shall be

 

42



--------------------------------------------------------------------------------

determined by appraisal in the following manner: (i) all appraisers shall be
members of the Appraisal Institute or any organization successor thereto; (ii)
CNL LP shall promptly appoint an appraiser and give notice of the appointment to
GW LP; (iii) within fifteen (15) days after receipt of CNL LP’s notice, GW LP
shall appoint a second appraiser; (iv) if GW LP fails to appoint a second
appraiser within fifteen (15) days after receipt of CNL LP’s notice of the
appointment of the first appraiser, the first appraiser shall proceed to make
his/her appraisal of the Hotel Properties and other non-cash assets of the
Partnership and its Subsidiaries and the Fair Market Value shall be the amount
determined by the first appraiser; (v) each appraiser shall make an independent
written appraisal; and (vi) the expenses of the first two appraisals shall be
borne by the Partner selecting the appraiser and the expense of any third
appraisal shall be divided equally between CNL LP and GW LP. If the first two
(2) appraisers so appointed agree on the Fair Market Value, the Fair Market
Value shall be the amount determined by them. If the two appraisers so appointed
do not agree on the Fair Market Value, but if the difference between the Fair
Market Value determined by each appraiser is not more than five percent (5%) of
the lower of the two appraisals, the Fair Market Value shall be an amount equal
to the quotient obtained by dividing the sum of the fair market values
determined by each appraiser by two (2). If the two (2) appraisers so appointed
do not agree on the Fair Market Value, and if the difference between the Fair
Market Value determined by each appraiser is more than five percent (5%) of the
lower of the two appraisals, the two appraisers shall jointly appoint a third
appraiser. If the appraisers so appointed are unable, within forty-five (45)
days after the appointment of the second appraiser, either to agree on the Fair
Market Value (or to disagree on such value with a difference of five percent or
less), or to agree on the appointment of a third appraiser, they shall give
notice of such failure to agree to CNL LP and GW LP, and, if such Partners fail
to agree upon the selection of a third appraiser within fifteen (15) days after
the appraisers appointed by the Partners give such notice, then within twenty
(20) days thereafter any Partner upon notice to the other Partners may request
such appointment by the then-President of the Appraisal Institute (or any
organization successor thereto), or in his/her failure to act, may apply for
such appointment to the United States District Court for the jurisdiction in
which the principal place of business of the Partnership is located. If a third
appraiser is appointed, he/she shall make his/her determination of the Fair
Market Value within thirty (30) days after his/her appointment and the Fair
Market Value shall be the Fair Market Value determined by whichever of the first
two appraisers is (in the opinion of the third appraiser) closest in amount to
the Fair Market Value as determined by the third appraiser. The third appraiser
shall not make an independent appraisal of the Fair Market Value, but the third
appraiser’s function shall be solely to determine which of the appraisals made
by the first two appraisers most closely represents such fair market value. Each
appraiser appointed pursuant to this Section 8.8 shall be a disinterested person
of nationally recognized competence who has had a minimum of ten (10) years
experience in appraising full service hotels. Each appraiser shall determine the
Fair Market Value, as a whole, on the basis of all relevant factors affecting
such fair market value. The party appointing each appraiser shall be obligated,
promptly after receipt of the valuation report prepared by the appraiser
appointed by such party, to deliver a copy of such valuation report to the other
party or parties in the manner provided elsewhere in this Agreement for the
giving of notices. If a third appraiser is appointed, the third appraiser shall
be directed, at the time of his or her appointment, to promptly deliver copies
of his or her determination of which of the first two (2) appraisals most
closely represents the Fair Market Value to all parties in the manner provided
elsewhere in

 

43



--------------------------------------------------------------------------------

this Agreement for the giving of notices. The “Appraisal Date” shall be the
earliest to occur of (i) the date of the first appraiser’s appraisal report, if
GW LP fails to appoint a second appraiser within the time required by this
Section 8.8, (ii) the date on which the first appraiser and the second appraiser
sign a joint report in which they agree on the Fair Market Value, (iii) the
later of the date of the first appraiser’s appraisal report or the second
appraiser’s appraisal report, if the first two appraisers do not agree on the
Fair Market Value, but the difference between them is less than five percent of
the lower of their two appraisals, or (iv) the date of the third appraiser’s
determination of which of the first two (2) appraisals most closely represents
the Fair Market Value

 

Section 8.9 Sale by CNL Partners. In connection with any sale by the CNL
Partners of their entire Partnership Interests to a Person who is not a Partner
or a Permitted Transferee in accordance with the foregoing terms of this Article
8 (hereinafter referred to in this Section 8.9 as the “Third Party Purchaser”),
the CNL Partners may send a notice to GW LP setting forth the identity of the
Third Party Purchaser and the terms of such sale and requesting that GW LP sell
its entire Partnership Interest to the Third Party Purchaser (the “Third Party
Sale Notice”). Within fifteen (15) days after GW LP’s receipt of the Third Party
Sale Notice, it must elect to either agree to such request or to object to such
request; provided, that if it does not timely send such notice it will be deemed
to have agreed to such request. If GW LP agrees to such request or is deemed to
have agreed to such request, then it shall be obligated to sell its entire
Partnership Interest to the Third Party Purchaser upon the same terms as the CNL
Partners sell their entire Partnership Interests to the Third Party Purchaser;
provided, however, that the purchase price to be received by GW LP for its
Partnership Interests will be equal to the aggregate purchase price to be
received by the CNL Partners for their Partnership Interests multiplied by a
fraction, the numerator of which will be the Percentage Interest of GW LP and
the denominator of which will be the aggregate Percentage Interests of the CNL
Partners. If GW LP timely sends notice to the CNL Partners that it objects to
such request, then the CNL Partners will have the right to either sell their
entire Partnership Interests to the Third Party Purchaser without GW LP
participating in such sale or require that GW LP purchase the entire Partnership
Interests of the CNL Partners for the same purchase price and upon the same
other terms offered by the Third Party Purchaser. To exercise such right, the
CNL Partners must send notice of such exercise to GW LP within thirty (30) days
after GW LP’s receipt of the Third Party Sale Notice. In connection with any
purchase of the Partnership Interest of GW LP pursuant to this Section 8.9, GW
LP agrees that it shall fully cooperate in all reasonable respects with the CNL
Partners and the Third Party Purchaser with respect to such purchase, it shall
use good faith commercially reasonable efforts to effect such purchase in
accordance with the terms agreed to by the CNL Partners and the Third Party
Purchaser, and it shall not act or fail to act so as to unreasonably delay the
purchase of Partnership Interests under this Section 8.9. If GW LP breaches the
terms of this Section 8.9 and such breach is not cured within five (5) Business
Days after notice thereof is provided by the CNL Partners to GW LP, then GW LP
will no longer have any rights under this Section 8.9 with respect to the
subject purchase and sale transaction.

 

Section 8.10 Tag Along Right. In connection with any sale by the CNL Partners of
their entire Partnership Interests to a Person who is not a Partner or a
Permitted Transferee in accordance with the foregoing terms of this Article 8
(hereinafter referred to in this Section 8.10 as the “Third Party Purchaser”),
GW LP may require that the Third Party Purchaser also acquire

 

44



--------------------------------------------------------------------------------

the entire Partnership Interest of GW LP upon the same terms as the CNL Partners
are selling to the Third Party Purchaser; provided, however, that the purchase
price to be received by GW LP for its Partnership Interest will be equal to the
aggregate purchase price to be received by the CNL Partners for their
Partnership Interests multiplied by a fraction, the numerator of which will be
the Percentage Interest of GW LP and the denominator of which will be the
aggregate Percentage Interests of the CNL Partners; provided further, however,
that the right of GW LP under this Section 8.10 will not apply if GW LP has
objected to a request made by the CNL Partners to participate in the subject
purchase and sale transaction pursuant to Section 8.9. In connection with any
purchase of the Partnership Interest of GW LP pursuant to this Section 8.10, GW
LP agrees that it shall fully cooperate in all reasonable respects with the CNL
Partners and the Third Party Purchaser with respect to such purchase, it shall
use good faith commercially reasonable efforts to effect such purchase in
accordance with the terms agreed to by the CNL Partners and the Third Party
Purchaser, and it shall not act or fail to act so as to unreasonably delay the
purchase of Partnership Interests under this Section 8.10. If GW LP breaches the
terms of this Section 8.10 and such breach is not cured within five (5) Business
Days after notice thereof is provided by the CNL Partners to GW LP, then GW LP
will no longer have any rights under this Section 8.10 with respect to the
subject purchase and sale transaction.

 

Section 8.11 Affiliated Partners. For purposes of this Article 8, the term “GW
LP” will include GW LP and any Permitted Transferees of GW LP and the terms “CNL
LP” and “CNL Partners” will include CNL GP, CNL LP and any Permitted Transferees
of CNL GP or CNL LP.

 

ARTICLE 9

ADMISSION OF ASSIGNEES

 

Section 9.1 Rights of Assignees. The Assignee of a Partnership Interest has no
Management Rights and, unless the Assignee is a Permitted Transferee, no right
to become a Partner. The Assignee’s only rights are the Economic Rights
allocable to the Transferred Partnership Interest.

 

Section 9.2 Admission of Assignee as a Partner. An Assignee shall be admitted as
a Partner with all rights of the Partner who initially Transferred the
Partnership Interest to the Assignee, but only if (i) the Partner who initially
Transferred the Partnership Interest so provides in the instrument of Transfer,
(ii) the Assignee agrees in writing to be bound by the provisions of this
Agreement and (iii) the Partners consent in writing to the admission of the
Assignee as a Partner. Each Partner shall have the right to give or withhold its
consent to the admission of the Assignee as a Partner in such Partner’s sole and
absolute discretion. An Assignee who is admitted as a Partner shall have all the
rights and powers and be subject to all the restrictions and liabilities of the
Partner who originally Transferred the Partnership Interest. The admission of
the Assignee as a Partner, without more, shall not release the Partner who
originally Transferred the Partnership Interest from any liability to the
Partnership that exists before such admission.

 

Section 9.3 Admission of Permitted Transferee as Partner. A Permitted Transferee
to whom a Partnership Interest is Transferred shall be admitted as a Partner,
without the necessity of obtaining the written consent of the other Partners,
only if the conditions described in clauses (i) and (ii) of Section 9.2 are
satisfied. Any costs of any such Transfer that are incurred by the Partnership
shall be paid by the Permitted Transferee or its transferor.

 

45



--------------------------------------------------------------------------------

ARTICLE 10

DEFAULT AND REMEDIES

 

Section 10.1 Events of Default. Each of the following events shall be deemed to
be, and is referred to in this Agreement as, an “Event of Default”:

 

(a) (i) a default (within the meaning of Section 4.3(b)) by a Partner in paying
the Partner’s proportionate share of an Additional Capital Contribution to the
Partnership on the Due Date which continues for more than ten (10) days after
the General Partner or, if the General Partner is in default, any Partner other
than the General Partner (the “Other Partner”) gives a notice to the Partner
specifying the default, or (ii) a default by CNL LP with respect to its
obligation to make any Capital Contributions or other payments pursuant to
Section 4.2(d) or Section 4.7;

 

(b) a default by a Partner in performing or observing any of the provisions of
this Agreement (other than those referred to in Section 10.1(a) above and
Section 10.1(c) and Section 10.1(d) below) which is not remedied by the Partner
(i) within fifteen (15) days after the General Partner or the Other Partner
gives a notice to the Partner specifying the default, or (ii) in the case of a
default which cannot with due diligence and in good faith be cured within
fifteen (15) days, within such additional period, if any, as may be reasonably
required by the Partner to cure the default with due diligence and in good faith
provided that the Partner commences the curing of the same within the fifteen
(15) day period (it being intended that, in connection with any default which is
not susceptible of being cured with due diligence and in good faith within
fifteen (15) days, the time within which the Partner is required to cure the
default shall be extended for such additional period as may be reasonably
necessary to cure the default with due diligence and in good faith but in no
event shall such additional period exceed 90 days);

 

(c) Transfer by a Partner of the Partner’s Partnership Interest in a manner not
permitted by Article 8;

 

(d) (INTENTIONALLY DELETED); and

 

(e) the taking of any of the following actions by a Partner pursuant to or
within the meaning of Title 11, Federal Bankruptcy Code (11 U.S.C.A.) or any
similar federal or state law for the relief of debtors (“Bankruptcy Law”):

 

(i) commencing a voluntary case;

 

(ii) consenting to the entry of an order for relief against the Partner in an
involuntary case;

 

(iii) consenting to the appointment of a receiver, trustee, assignee, liquidator
or similar official under any Bankruptcy Law (a “Custodian”) of the Partner or
for all or substantially all of the Partner’s property;

 

46



--------------------------------------------------------------------------------

(iv) making a general assignment for the benefit of the Partner’s creditors; or

 

(v) the entry by a court of competent jurisdiction of an order or decree under
any Bankruptcy Law that:

 

(vi) is for relief against a Partner in an involuntary case, which order or
decree remains unstayed and in effect for 90 days,

 

(vii) appoints a Custodian of the Partner for all or substantially all of its
property, which order or decree remains unstayed and in effect for 90 days, or

 

(viii) orders the liquidation of the Partner (if the Partner is not an
individual), which order or decree remains unstayed and in effect for 90 days.

 

Section 10.2 Adjustment of Percentage Interests. If an Event of Default
described in Section 10.1(a) occurs, any Nondefaulting Partner shall have the
option, but without imposing on it the obligation, to contribute the share of
the Additional Capital Contribution which the Defaulting Partner was obligated,
but failed, to contribute (the “Defaulting Partner’s Share”) (and if more than
one Nondefaulting Partner exercises such option, or any other right or option
under this Article 10, such option or right shall be exercised by each
Nondefaulting Partners, pro rata in accordance with their respective Percentage
Interests, or in such other manner as they may determine, and the term
“Nondefaulting Partner” as used in this Article 10 shall mean the aggregate of
such Nondefaulting Partners who exercise such option or right). To exercise the
option, the Nondefaulting Partner must give notice of such exercise to the
Defaulting Partner within sixty (60) days after the occurrence of the Event of
Default. If the Nondefaulting Partner contributes the Defaulting Partner’s Share
(as well as the Nondefaulting Partner’s own share of the applicable Additional
Capital Contributions), then the Percentage Interests of the Defaulting Partner
and the Nondefaulting Partner shall be adjusted as follows:

 

(a) the Percentage Interest of the Nondefaulting Partner shall be increased by
the percentage that corresponds to a fraction, the numerator of which will be
equal to two hundred percent (200%) of the Defaulting Partner’s Share and the
denominator of which will be equal to the aggregate balance of the Partner’s
Capital Accounts as of the date upon which the Nondefaulting Partner contributed
the Defaulting Partner’s Share, and, if there is more than one Partner
comprising the Nondefaulting Partner, then such increase shall be allocated to
such Partners pro rata in accordance with the amount of the Defaulting Partner’s
Share contributed by each such Partner; and

 

(b) the Percentage Interest of the Defaulting Partner shall be decreased by the
percentage by which the Nondefaulting Partner’s Percentage Interest is increased
pursuant to Section 10.2(a) above.

 

Section 10.3 Deemed Priority Loan. If there is a default under Section 4.2(d)
and such default has not been cured on or before the date that is ten (10) days
after CNL LP receives written notice of such default (the “Priority Loan Date”),
then GW LP shall be deemed to have

 

47



--------------------------------------------------------------------------------

made a loan to the Partnership in an amount equal to the difference between
seventy percent (70%) and the Percentage Interest of the CNL Partners on the
Priority Loan Date multiplied by the Initial Contributed Property Value (the
“Deemed Priority Loan”). The Deemed Priority Loan will be deemed to accrue
interest at a deemed simple interest rate of thirteen percent (13%) per annum
and the Deemed Priority Loan and any accrued and unpaid deemed interest thereon
will be paid to GW LP as a distribution of Net Cash Flow or Capital Proceeds
before any other distributions of Net Cash Flow or Capital Proceeds are made to
the Partners pursuant to Section 5.1. Notwithstanding the characterization of
the Deemed Priority Loan as a loan pursuant to the foregoing provisions of this
Section 10.3, all distributions made to GW LP pursuant to this Section 10.3,
whether on account of the Deemed Priority Loan or deemed interest thereon, shall
be treated as distributions made by the Partnership to GW LP on account of its
ownership interest in the Partnership and shall reduce GW LP’s Capital Account
balance in accordance with Section 4.4 above. Notwithstanding any other terms of
this Agreement to the contrary, the provisions of this Section 10.3 set forth
the sole remedy of GW LP with respect to a default under Section 4.2(d).

 

Section 10.4 Dells Attraction Addition Default. If there is a default under
Section 13(a) of the Formation Agreement or under the Development Agreement and
CNL LP funds any costs and/or expenses relating to the Dells Attraction Addition
as a result of such default by making a Capital Contribution to the Partnership
(which it may do without the consent of any other Partner), then the Percentage
Interest of CNL LP shall be increased by the percentage that corresponds to a
fraction, the numerator of which will be equal to two hundred percent (200%) of
the Capital Contribution so made by CNL LP and the denominator of which will be
equal to the aggregate Capital Account balances of the Partners as of the date
upon which CNL LP makes such Capital Contributions, and the Percentage Interest
of GW LP shall be decreased by the percentage by which CNL LP’s Percentage
Interest is increased pursuant to this Section 10.4.

 

Section 10.5 Remedies. In addition to the rights of the Nondefaulting Partner
set forth above in this Article 10, the Nondefaulting Partner shall have all
rights at law or in equity against the Defaulting Partner with respect to any
Event of Default by the Defaulting Partner. Furthermore, during the continuance
of an Event of Default, the right of the Defaulting Partner to approve or
disapprove Major Decisions shall be suspended.

 

ARTICLE 11

(INTENTIONALLY DELETED)

 

ARTICLE 12

SALE OF PROPERTY

 

Section 12.1 Partner’s Right to Make Proposed Offer or to Obtain Third Party
Offer. If, at any time on or after the third anniversary of the Effective Date,
either GW LP or CNL LP (the “Proposing Partner”) desires to cause any of the
Subsidiaries to sell any of the Hotel Properties, the Proposing Partner shall
have the right, except as otherwise provided in Section 12.4 and subject to any
restrictions on sale imposed on the Partnership and the Subsidiaries by the
terms of any Mortgage encumbering such Hotel Property or the Hotel Management
Agreement applicable to such Hotel Property, to deliver to the other Partner
(the “Responding Partner”) either:

 

48



--------------------------------------------------------------------------------

(a) a proposed offer (the “Proposed Offer”) containing (i) the minimum purchase
price (the “Minimum Price”) for the Hotel Property which the Proposing Partner
would be willing to cause the Partnership to accept in connection with a sale of
the Hotel Property to an unrelated third party for cash (within the meaning of
Section 12.6), subject to the Hotel Management Agreement and easements,
covenants, conditions and other matters affecting title and all leases with
tenants (other than the Operating Lease applicable to such Hotel Property) and
(ii) any and all other terms and conditions of such proposed Transfer (the
“Terms”); or

 

(b) a Bona Fide Third Party Offer (as defined in Section 12.5) providing for the
purchase of the Hotel Property for cash (within the meaning of Section 12.6),
subject to the Hotel Management Agreement and easements, covenants, conditions
and other matters affecting title and all leases with tenants (other than the
Operating Lease applicable to such Hotel Property). The delivery of a Bona Fide
Third Party Offer by the Proposing Partner shall constitute a representation and
warranty by the Proposing Partner to the Responding Partner that the Bona Fide
Third Party Offer is bona fide in all respects.

 

Section 12.2 Responding Partner’s Option to Purchase. For a period of forty-five
(45) days after receipt of the Proposed Offer or the Bona Fide Third Party
Offer, as the case may be, the Responding Partner (the “Purchaser”) shall have
the option to purchase the particular Hotel Property (i) for an amount equal to
the Minimum Price and on the Terms in the case of a Proposed Offer or (ii) in
accordance with the terms of the Bona Fide Third Party Offer in the case of a
Bona Fide Third Party Offer. The option must be exercised by the Responding
Partner by giving notice of exercise of the option to the Proposing Partner
within the forty-five (45)-day period. If the Responding Partner exercises the
option, the closing of the purchase of the Hotel Property shall be in accordance
with the Terms or the Bona Fide Third Party Offer, as applicable, and shall take
place within one hundred twenty (120) days after the date upon which the
Proposed Offer or the Bona Fide Third Party Offer is received by the Responding
Partner.

 

Section 12.3 Sale of Hotel Property. If the Responding Partner does not exercise
the option to purchase the Hotel Property within forty-five (45) days after
receipt of the Proposed Offer or the Bona Fide Third Party Offer, as the case
may be, or if the Responding Partner timely exercises the option but the
Purchaser thereafter defaults in consummating the purchase of the Hotel
Property, the Proposing Partner shall have the right at any time within the one
hundred eighty (180) day period beginning on the date of expiration of the
option (or the date of the Purchaser’ default, if applicable), without the
necessity of obtaining the consent or approval of the Responding Partner (or any
other Partner), to cause the applicable Subsidiary to sell the Hotel Property
for a purchase price payable in cash (within the meaning of Section 12.6) equal
to or greater than the Minimum Price or the purchase price of the Hotel Property
payable under the Bona Fide Third Party Offer, as the case may be (or, if the
Responding Partner exercises the option but the Purchaser thereafter defaults in
purchasing the Hotel Property, for a purchase price payable in cash equal to or
greater than ninety-five percent (95%) of the Minimum Price or the purchase
price of the Hotel Property payable under the Bona Fide Third Party Offer, as
the case may be). If the Proposing Partner fails, within the one hundred eighty
(180) day period, to cause

 

49



--------------------------------------------------------------------------------

the Partnership to consummate a sale of the Hotel Property which complies with
this Section 12.3, the provisions of this Article 12 shall apply with respect to
any future desire on the part of the Proposing Partner to cause the Partnership
to sell the Hotel Property. Any sale of the Hotel Property to a Person other
than the Responding Partner as a result of a Proposed Offer shall be in
accordance with the Terms or terms that are less favorable to the buyer than the
Terms.

 

Section 12.4 Exceptions. No Partner may (i) deliver a Proposed Offer or a Bona
Fide Third Party Offer after it or another Partner has delivered a Bona Fide
Third Party Offer until the Responding Partner’s option under Section 12.2 has
expired without being exercised and the Proposing Partner’s right to cause a
sale of the Hotel Property pursuant to Section 12.3 has expired, or (ii) deliver
a Bona Fide Third Party Offer after it has delivered a Proposed Offer until the
Responding Partner’s option under Section 12.2 has expired without being
exercised and the Proposing Partner’s right to cause a sale of the Hotel
Property pursuant to Section 12.3 has expired. If, after the Responding Partner
elects to purchase a Hotel Property pursuant to Section 12.2, the Responding
Partner defaults in making the purchase, the Responding Partner shall not be
permitted to deliver a Proposed Offer or a Bona Fide Third Party Offer to the
Proposing Partner for a period of twelve (12) months following the date of the
default.

 

Section 12.5 Bona Fide Third Party Offer. For purposes of this Article 12, the
term “Bona Fide Third Party Offer” shall mean a written offer to purchase a
Hotel Property for a specified price from a financially responsible Person,
identified therein by name and address, who reasonably appears capable of
complying with the terms of the Bona Fide Third Party Offer and who is
unrelated, directly or indirectly, to the Proposing Partner, and which does not
contain terms or conditions which the Responding Partner, for reasons other than
its financial condition, is not reasonably capable of performing, such as
payment in a specific form of property (such as corporate stock or a unique or
specific item or class of property) not readily available to the Responding
Partner or for which no recognized or adequate public market exists. The Person
who makes the Bona Fide Third Party Offer shall be deemed to be “unrelated” only
if it is not an Affiliate of the Proposing Partner and there is no arrangement
of any kind whereby the Proposing Partner, directly or indirectly, will be
financially interested in the ownership of the Hotel Property, or any interest
therein, after the subject transaction, (other than rights arising under any
Hotel Management Agreement).

 

Section 12.6 Cash Price. For all purposes of this Article 12, the purchase price
of the Hotel Property shall be deemed to be payable in cash if the purchase
price is payable in part by assuming, or taking title to the Hotel Property
subject to, all or any of the existing Mortgages (and paying any loan assumption
fees) and the balance is payable in cash.

 

ARTICLE 13

DISSOLUTION OF PARTNERSHIP

 

Section 13.1 Events Causing Dissolution. The Partnership shall be dissolved and
its affairs wound up upon the occurrence of any of the following events:

 

(a) the sale, exchange, or other disposition by the Partnership of all or
substantially all of its assets; provided, however, that if, in connection with
such sale or other

 

50



--------------------------------------------------------------------------------

disposition, the Partnership receives a promissory note or notes evidencing all
or a part of the purchase price of such property, the Partnership shall not be
dissolved until such promissory note(s) is (are) satisfied, sold or otherwise
disposed of;

 

(b) the sale, exchange, or other disposition by all of the Subsidiaries of all
or substantially all of their assets; provided, however, that if, in connection
with such sale or other disposition, the Subsidiaries receives a promissory note
or notes evidencing all or a part of the purchase price of such property, the
Partnership shall not be dissolved until such promissory note(s) is (are)
satisfied, sold or otherwise disposed of; or

 

(c) the consent in writing by the Partners, acting unanimously, that the
Partnership shall be dissolved.

 

The Partnership shall not be dissolved by the death, resignation, withdrawal,
bankruptcy or dissolution of a Partner and the Partnership’s business shall
continue pursuant to Section 17-801 of the Act. In the event of the withdrawal
of the General Partner, within ninety (90) days after such withdrawal, the
Limited Partners shall appoint, effective as of the date of the withdrawal, a
replacement general partner or general partners for the Partnership by the
affirmative vote of the Limited Partners owning at least fifty-one percent (51%)
of the total Percentage Interests of the Limited Partners.

 

Section 13.2 Winding Up. If the Partnership is dissolved, the General Partner
shall proceed with dispatch and without any unnecessary delay to sell or
otherwise liquidate all property of the Partnership and the Subsidiaries. Any
act or event (including the passage of time) causing a dissolution of the
Partnership shall in no way affect the validity of, or shorten the term of, any
lease, contract or other obligation entered into by or on behalf of the
Partnership. The full rights, powers and authorities of the General Partner
shall continue so long as appropriate and necessary to complete the process of
winding up the business and affairs of the Partnership.

 

Section 13.3 Application of Assets in Winding Up. In winding up the Partnership,
after paying or making provision for payment of all of its liabilities and
making any and all allocations of items of income, gain, loss, deduction and
credit required hereunder, the remaining net proceeds and liquid assets shall be
distributed among the Partners in the manner specified in Section 5.1(b).

 

Section 13.4 Negative Capital Accounts. No Partner shall be obligated to restore
to any extent the negative balance in its Capital Account, whether on
liquidation of the Partnership or otherwise.

 

Section 13.5 Termination. The Partnership shall terminate, except for the
purpose of suits, other proceedings, and appropriate action as provided in the
Act, when all of its property shall have been disposed of and the net proceeds
and liquid assets, after satisfaction of liabilities to Partnership creditors,
shall have been distributed among the Partners. The General Partner shall have
authority to distribute any Partnership property discovered after dissolution,
convey real estate, and take such other action as may be necessary on behalf of
and in the name of the Partnership.

 

51



--------------------------------------------------------------------------------

ARTICLE 14

MISCELLANEOUS PROVISIONS

 

Section 14.1 Notices

 

(a) Each notice, request, demand, consent, approval or other communication
(hereafter in this Section 14.1 referred to collectively as “Notices” and
referred to singly as a “Notice”) which any party is required or permitted to
give to the other party pursuant to this Agreement shall be in writing and shall
be deemed to have been duly and sufficiently given if (i) personally delivered
with proof of delivery thereof, (ii) sent by FedEx (or other similar nationally
recognized overnight courier) designating early morning delivery, or (iii) sent
by United States registered or certified mail, return receipt requested, postage
prepaid, at a post office regularly maintained by the United States Postal
Service. All notices given pursuant to this Section 14.1(a) shall be deemed to
have been given (i) if delivered by hand, on the date of delivery or on the date
delivery was refused by the addressee, or (ii) if delivered by United States
mail or by overnight courier, on the date of delivery as established by the
return receipt or courier service confirmation (or the date on which the return
receipt or courier service confirms that acceptance of delivery was refused by
the addressee).

 

(b) All Notices shall be addressed to the parties at the following addresses:

 

if to either of the CNL Partners:

 

c/o CNL Income Properties, Inc.

CNL Center at City Commons

450 South Orange Avenue

Orlando, Florida 32801-3336

Attention: Ms. Tammie A. Quinlan

Chief Financial Officer

 

With copies to:

 

c/o CNL Income Properties, Inc.

CNL Center at City Commons

450 South Orange Avenue

Orlando, Florida 32801-3336

Attention: Amy Sinelli, Esquire

Corporate Counsel

 

and

 

Lowndes, Drosdick, Doster, Kantor & Reed, P.A.

215 North Eola Drive

Orlando, Florida 32801

Attention: William T. Dymond, Esquire

 

 

 

52



--------------------------------------------------------------------------------

if to GW LP:

 

Great Wolf Resorts, Inc.

122 W. Washington Avenue,

Madison, Wisconsin 53703

Attention: Mr. Hernan R. Martinez

President - Development Division

 

with copies to:

 

Great Wolf Resorts, Inc.

122 W. Washington Avenue,

Madison, Wisconsin 53703

Attention: Michael Schroeder, Esquire

General Counsel

 

and

 

Heller Ehrman LLP

Times Square Tower

7 Times Square

New York, New York 10036

Attention: Bruce D. Saber, Esquire

 

Any party may, by Notice given pursuant to this Section 14.1, change the Person
or Persons and/or address or addresses, or designate an additional Person or
Persons or an additional address or addresses, for its Notices, but Notice of a
change of address shall only be effective upon actual receipt. Each party agrees
that it will not refuse or reject delivery of any Notice given hereunder, that
it will acknowledge, in writing, receipt of the same upon request by the other
party and that any Notice rejected or refused by it shall be deemed for all
purposes of this Agreement to have been received by the rejecting party on the
date so refused or rejected, as conclusively established by the records of the
U.S. Postal Service or the courier service.

 

(c) All Notices that are required or permitted to be given under this Agreement
may be given by the parties hereto or by their respective counsel, who are
hereby authorized to do so on the parties’ behalf.

 

Section 14.2 Integration. This Agreement, the Formation Agreement, the
Development Agreement, and any other agreements to be entered into pursuant to
the Formation Agreement, set forth all (and is intended by all parties hereto to
be an integration of all) of the promises, agreements, conditions,
understandings, warranties and representations among the parties hereto with
respect to the Partnership, the Partnership business and the property of the
Partnership, and there are no promises, agreements, conditions, understanding,
warranties, or representations, oral or written, express or implied, among them
other than as set forth herein or in the Formation Agreement.

 

53



--------------------------------------------------------------------------------

Section 14.3 Governing Law. It is the intention of the parties that all
questions with respect to the construction of this Agreement and the rights and
liabilities of the parties hereto shall be determined in accordance with the
laws of the State of Delaware.

 

Section 14.4 Binding Effect. This Agreement shall be binding upon, and inure to
the benefit of, the parties hereto and their respective spouses, heirs,
executors, administrators, personal and legal representatives, successors and
assigns.

 

Section 14.5 Jurisdiction and Venue. Jurisdiction of and venue for any action or
proceeding arising out of or connected with this Agreement shall lie exclusively
in the state courts of competent jurisdiction of the State of Delaware. Each
party expressly waives all other jurisdiction and venue and agrees that it shall
be subject personally to the jurisdiction of the agreed-upon court(s).

 

Section 14.6 Jury Trial Waiver. EACH PARTNER HEREBY WAIVES SUCH PARTNER’S RIGHTS
TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED UPON, OR RELATED TO, THE
SUBJECT MATTER OF THIS AGREEMENT AND THE BUSINESS RELATIONSHIP THAT IS BEING
ESTABLISHED. THIS WAIVER IS KNOWINGLY, INTENTIONALLY AND VOLUNTARILY MADE BY
EACH PARTNER. EACH PARTNER ACKNOWLEDGES THAT NO PERSON HAS MADE ANY
REPRESENTATIONS OF FACT TO INDUCE THIS WAIVER OF TRIAL BY JURY OR HAS TAKEN ANY
ACTIONS WHICH IN ANY WAY MODIFY OR NULLIFY ITS EFFECT. EACH PARTNER ACKNOWLEDGES
THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP,
THAT EACH PARTNER HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS
AGREEMENT AND EACH PARTNER WILL CONTINUE TO RELY ON THIS WAIVER IN THEIR RELATED
FUTURE DEALINGS. EACH PARTNER FURTHER ACKNOWLEDGES THAT EACH HAS BEEN
REPRESENTED BY INDEPENDENT LEGAL COUNSEL (OR HAS HAD THE OPPORTUNITY TO BE
REPRESENTED) IN THE SIGNING OF THIS AGREEMENT AND IN THE MAKING OF THIS WAIVER.

 

Section 14.7 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original and all of which shall
together constitute one and the same instrument. A facsimile, telecopy or other
reproduction of this Agreement may be executed by the parties (in counterparts
or otherwise). Signatures received through facsimile transmission shall bind the
party whose signature is so received as if such signature were an original. At
the request of any party, the parties hereto agree to execute an original of
this Agreement as well as any facsimile, telecopy or other reproduction.

 

Section 14.8 Incorporation of Recitals. The recitals set forth above are
incorporated and made a part of this Agreement as if fully set forth herein.

 

54



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties have signed this Amended and
Restated Limited Liability Limited Partnership Agreement of CNL Income GW
Partnership, LLLP as of the day and year first above written.

 

        GENERAL PARTNER:

Signed, Sealed and Delivered

In The Presence of:

 

CNL INCOME GW GP, LLC,

a Delaware limited liability company,

 

--------------------------------------------------------------------------------

 

By:

 

/s/ Tammie A. Quinlan

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

     

Tammie A. Quinlan

Executive Vice President

 

 

--------------------------------------------------------------------------------

            Name:  

 

--------------------------------------------------------------------------------

                LIMITED PARTNERS:        

CNL INCOME PARTNERS, LP,

a Delaware limited partnership

       

By:

 

CNL Income GP Corp., a

Delaware corporation, Sole

General Partner

 

--------------------------------------------------------------------------------

      By:  

/s/ Tammie A. Quinlan

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

         

Tammie A. Quinlan

Executive Vice President

 

 

--------------------------------------------------------------------------------

            Name:  

 

--------------------------------------------------------------------------------

                                 

GREAT BEAR LODGE OF WISCONSIN DELLS, LLC,

a Delaware limited liability company

 

--------------------------------------------------------------------------------

    Name:  

 

--------------------------------------------------------------------------------

  By:  

/s/ Hernan R. Martinez

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

     

Hernan R. Martinez

Vice President

Name:  

 

--------------------------------------------------------------------------------

       

 

55